 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 142Ferguson Electric Co., Inc. and Greg Messier and Robert Gauvin and Local 90, International Brotherhood of Electrical Workers, AFLŒCIO. Cases 34ŒCAŒ7875Œ2, 34ŒCAŒ7875Œ3, and 34ŒCAŒ7930 August 24, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS LIEBMAN, TRUESDALE AND WALSH On September 24, 1998, Administrative Law Judge Michael A. Marcionese issued the attached decision.  The Respondent filed exceptions and a supporting brief, and the General Counsel filed an answering brief.  In addition, the General Counsel filed a limited cross-exception and brief seeking a change in the Board™s standard backpay order, and the Respondent filed an an-swering brief.1 The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,2 and conclusions and to adopt the recommended Order as modified. We have adopted the judge™s findings and conclusions in their entirety, including his finding that the Respon-dent violated Section 8(a)(1) and (3) of the Act by dis-charging employee Robert Gauvin.  The judge™s recom-mended Order contained the Board™s standard remedial provisions requiring the Respondent to reinstate Gauvin and make him whole and, within 14 days of a request, to ﬁmake available to the Board or its agents . . . all payroll records . . . necessary to analyze the amount of backpay due under the terms of this Order.ﬂ                                                                                                                      1  Subsequently, the Board invited supplemental briefs regarding the following issues raised by the General Counsel™s limited cross-exception: 1.  Is it within the Board™s authority to require a respondent employer, in backpay cases, to produce payroll records to an of-fice designated by the Board? 2.  Is there a need to establish such a standard requirement in all backpay cases? 3.  What public policy interests support the establishment of such a requirement?  What public  policy interests weigh against such a requirement?  Are there prudential considerations, such as the Board™s budgetary and administrative constraints, which the Board should consider in deciding whether to require a respon-dent to produce payroll records to an office designated by the Board? 4.  If the Board decides to establish such a policy, what fac-tors should be considered in determining the locus and timing for delivery of the records?  What standard should be applied to re-solve conflicts arising out of the application of the provision? The General Counsel and amicus curiae AFLŒCIO filed briefs in support of the General Counsel™s motion; and amici curiae the Associ-ated Builders and Contractors, Inc., LPA, Inc. and Society for Human Resource Management filed a joint brief in opposition.  2 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. In his limited cross-exceptions, the General Counsel asks the Board to amend its established ﬁmake records availableﬂ remedial order in this case and all backpay cases hereafter, to require respondents to: preserve and, within 14 days of request, provide at the office designated by the Board or its agents, all payroll records, social security payment records, timecards, personnel records and reports, and all other records, in-cluding an electronic copy of such records if stored in electronic form, necessary to analyze the amount of backpay due under the terms of this Order.3 The General Counsel contends that the proposed order would ensure prompt receipt of records necessary to cal-culate the amount of backpay due.  He further contends that, as a matter of public policy, the burden of producing documents necessary to determine the amount of back-pay due should be borne by respondents who have been adjudicated as wrongdoers and, thus, should bear the costs of violating the Act. We find substantial merit in the General Counsel™s ar-guments.  Accordingly, in this and all subsequent back-pay cases, we shall order respondents to provide the req-uisite records at a place designated by the Board or its agents (usually the Board™s Regional Directors).4  How-ever, in conferring on the Regional Directors the author-ity to designate the place for production of records, we do not intend to establish a rule invariably requiring re-cords to be delivered to the Board™s offices, as we are urged to do by the General Counsel.  Rather, we shall require that the place designated by the Regional Direc-tors for production of records be a reasonable place, which could be the Regional offices of the Board, the respondents™ facilities, or other designated location.  If a respondent disagrees with the Regional Director™s  3 The General Counsel proposes the retention of the existing 14-day requirement for making the records available but suggests that if the Board concludes that respondents will need additional time, the Board should be guided by Rule 34(b) of the Federal Rules of Civil Proce-dure, which requires production of documents in civil litigation no more than 30 days from the date of receipt of a written request.  Rather than promulgate a hard and fast limit on the time for producing records, we shall retain the existing 14-day requirement but vest discretion in the Regional Director to extend the time upon request by a respondent and a showing of good cause. Electronic copies of relevant records, where they already exist, are encompassed within the Board™s traditional remedial language.  Bryant & Stratton Business Institute, 327 NLRB 1135 fn. 3 (1999). 4  This policy shall apply to all respondents, employers and unions alike. 335 NLRB No. 15  FERGUSON ELECTRIC CO. 143choice, the burden will be on the respondent to show that 
the production of records at 
the designated location is 
unduly burdensome.  We shall also permit the Regional 
Directors to extend the time limit for production of re-
cords beyond the standard 14 days, for good cause 
shown. Discussion 
This amendment of the Board™s standard backpay or-
der is well within the Board™s authority under the Act, 
will improve the administration of the Act, and is ade-
quately justified based on the appropriateness of allocat-
ing costs to the wrongdoers and developments in records 
technology and management. 
Section 10(c) of the Act, which grants the Board broad 
discretionary authority and which specifically authorizes 
the Board to order the payment of backpay, allows us to 
establish this remedial requirement, as a means of effi-
ciently determining how much backpay is owed.
5  No 
party or amicus has contended otherwise. 
We adopt this approach toda
y because we believe that 
it will improve the administration of the Act, by promot-
ing prompt, accurate, and full compliance with backpay 
orders by all respondents.  There is a clear connection 
between the standard backpay order sought by the Gen-

eral Counsel and the effective vindication of employees™ 
rights under the Act.  Apart from generally improving 
remedial efficiency, amending the standard order will 
tend to discourage those respondents who might other-
wise be inclined to withhold cooperation from the 
Board™s agents, increasing the delay and expense of liti-
gation.  Moreover, this change furthers sound public pol-
icy favoring the imposition of the costs of compliance on 
the violator who is responsi
ble for them, rather than on 
the general public.  There is nothing punitive in allocat-
ing costsŠwhich must be paid by someoneŠto the 
wrongdoer, whether or not he ultimately chooses to co-
operate in remedying his wrong.  Significantly, the 
change comes at a time when developments in record-

keeping and document-reproduction technology, as well 
as the speed and ease of do
cument delivery services, un-
deniably have made the production of records at a desig-
nated location a much simpler task than it was 50 years 
ago.  As the General Counsel points out, the current 
ﬁmake records availableﬂ orde
r provision arguably per-
                                                          
                                                           
5  Sec. 11 of the Act grants the Board and its agents the power to 
subpoena any evidence ﬁthat relates to
 any matter . . . in questionﬂ and 
to require production of documents from ﬁany place in the United 
States or any Territory or possession
 thereof, at any designated place.ﬂ 
Because Congress contemplated that 
the Board would both order back-
pay and compel the production of documents, the scope of the Board™s 

remedial authority under Sec. 10(c) must be understood to encompass 
the standard backpay 
order described here. 
mits a respondent to direct 
a Board agent to a warehouse 
filled with boxes of undifferentiated documents and to 
prevent him from either using the respondent™s photo-
copying equipment or removing the records for copying.  
There is no good reason to permit this possibility. 
As requested by the General Counsel, we shall retain 
the current 14-day time limit for providing records.  We 
established this time limit in 1996 to expedite compli-
ance with Board orders, and it has proven generally to be 
a reasonable period.
6  Because we recognize, however, 
that the change we institute today could make that time 
limit unreasonably difficult to m
eet in cases that present unusual constraints, we shall grant discretion to the Re-
gional Director to extend the time limit upon request by 
respondent and a showing of good cause. 
Accordingly, in this and all subsequent backpay cases, 
we will order respondents to: 
Preserve and, within 14 days of a request, or such  addi-
tional time as the Regional Director may allow for 
good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment records, timecards, personnel re-
cords and reports, and all other records, including an 
electronic copy of such records if stored in electronic 

form, necessary to analyze the amount of backpay due 
under the terms of this Order. 
We caution that, in conferri
ng on the Regional Direc-
tors the authority to designate a reasonable place for pro-
duction of backpay-related records, we do not intend that 
the authority be exercised to invariably require records to 
be delivered to the Board™s offices.  The Board™s cumula-
tive experience under the Act shows that a high degree of 
compliance traditionally has been achieved through the 
cooperation of the majority of respondents who have 
voluntarily ﬁmade records availableﬂ at locations agreed 
upon in consultation with the Board™s Regional offices.  
It is our expectation that 
these cooperative efforts be-
tween the respondents and regional offices will continue.  
Our purpose in this case is not 
to create an inflexible rule 
regarding the location for production of records, but 

rather to promote timely and effective compliance with 
Board orders. 
Accordingly, in designating the location for produc-
tion, we expect the Regional Director to be guided in the 
 6 See Indian Hills Care Center
, 321 NLRB 144 (1996).  The Re-
spondent and amici curiae contend that 
the Board™s failur
e to reallocate 
the burden of document production in backpay cases when it reviewed 
its remedial scheme in 
Indian Hills
, affirmatively demonstrates that the 
Board did not intend to reallocate the burden.  We reject this argument.  
In 
Indian Hills, the Board established, inter alia, a 14-day requirement 
for providing records in backpay cas
es.  The issue of the location for production of records was not before the Board, as it is here. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 144exercise of discretion by the need for prompt and suc-
cessful compliance with backpay orders, rather than 
merely by administrative expedi
ency.  In exercising this 
discretion the Regional Director should consider all of 
the circumstances bearing on the issue, including at a 
minimum the respondent™s cost and difficulty of produc-
ing records at a location other than the respondent™s facil-

ity, and the difficulty and cost
 to the Regional office of reviewing the records at the respondent™s facility com-
pared to at its own office.
7  We intend the judicious exer-
cise of discretion, rather than the establishment of an 
inflexible checklist of factors.  Should the respondent 
disagree with the Regional Dir
ector™s exercise of discre-
tion in selecting the location for the production of back-

pay records, the burden will be on the respondent to 
demonstrate to the Regional 
Director why the production 
of such records at the designated location would be un-

duly burdensome.
8 In reaching our decision, we have given careful con-
sideration to the arguments of the parties and amici cu-

riae regarding the necessity 
of amending our standard 
backpay order.  By broadly authorizing the Board to or-
der such remedies ﬁas will effectuate the policies of [the] 
Act,ﬂ in the words of Section 10(c), Congress encour-
aged the Board to draw upon its cumulative experience 
in fashioning remedies for unfair labor practices.  We 
have done so in this case, drawing on both casehandling 
experience and policy grounds.  Respondent and amici 
the Associated Builders and C
ontractors, Inc., LPA, Inc., 
and the Society for Human Resource Management (the 
Employer Amici) argue that 
empirical studies of respon-
dent recalcitrance, as well as studies of the costs and 

cost-savings associated with 
the change in the standard 
backpay order, are a prerequisite to any change.  We are 
unpersuaded.  The cases cited by the Employer Amici are 
not to the contrary.
9  The lesson they impart is that an 
agency is not free to depart from existing precedent 
                                                          
                                                           
7 In appropriate circumstances, the Region may wish to consider ask-
ing the respondent to provide at the designated locations copies of the 
backpay records instead of the document originals, with the understand-
ing that the Respondent would be expected to preserve the originals for 
review if the copies proved inadequate. 
8  We note that as respondents™ us
e of and reliance on electronic pay-
roll records becomes more and more prevalent, the amount of incon-

venience that respondents might experience in providing payroll re-
cords at a location other than their facilities will further diminish.  The 
effort to provide such records might involve no more than placing in 
the mail a computer disk containing 
the backpay information, or trans-
mitting the records to the region via electronic mail. 
9  Bufco Corp. v. NLRB
, 147 F.3d 964, 971 (D.C. Cir. 1998); 
Pitts-burgh Press Co. v. NLRB
, 977 F.2d 652, 655 (D.C. Cir. 1992); 
George-town Hotel v. NLRB
, 835 F.2d 1467, 1472 (D.C. Cir. 1987
); Oil, 
Chemical & Atomic Worker International Union v. NLRB
, 806 F.2d 
269 (D.C. Cir. 1986). 
without explaining and justifying its departure.  We have 
done so here, citing the relationship between the modi-
fied order and improved administration of the Act, the 
appropriateness of allocati
ng costs to wrongdoers who 
create them, and developments in records technology and 
management. 
The Employer Amici argue not only that costs to em-
ployers will increase, but that
 this increase is punitive in nature, violating the Supreme Court™s holding in 
Repub-
lic Steel Corp. v. NLRB
, 311 U.S. 7, 10 (1940).  We find 
no merit in this contention.  To be sure, employers will 

have to bear costs that they would not incur if they com-
plied with the Act.  But whether they prove to be high or 
lowŠand we see no reason to
 speculateŠthey are in no 
sense comparable to a penalty.  As we have explained, 
the primary purpose of requiring a violator to produce 
documents essential to the Board™s calculation of back-
pay is to improve the efficiency of the backpay remedy.  
The costs allocated to violators (instead of being borne 
by the public) are entirely an 
incident of the remedy.  In 
any case, we believe that Regional Directors will factor 
into their decision-making the relative costs of requiring 
production at one place or another. 
Finally, the Employer Amici argue that rather than 
change language of the sta
ndard order for use in all 
backpay cases, the Board inst
ead should use enforcement 
proceedings and its subpoena power to deal with recalci-
trant respondents in particular cases.
10  While they are 
useful tools when efforts to obtain voluntary compliance 

have failed, the mechanisms cited by the Employer 
Amici are not a substitute for the standard order.  The 
aim of today™s step is not si
mply to deal with cases of 
recalcitrance, but to avoid such difficulties (and the re-

sulting delay and expense) in the first place. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and 
orders that the Respondent, 
Ferguson Electric Co., Plain-
 10  In support of this asser
tion, the amici curiae cite 
NLRB v. Carolina 
Food Processors, Inc.
, 81 F.3d 507, 510 (4th Cir. 1996).  We find this 
case inapposite to the inst
ant case.  At issue ther
e was the enforceability 
of prehearing subpoenas duces tecum a
nd ad testificandum issued by the 
Board pursuant to Sec. 11(1) of the Ac
t.  The validity of the subpoenas in 
that case were challenged on severa
l grounds not relevant to the issue 
presented here, i.e., the Board™s authority to designate a location for the 

production of documents necessary to a
ssure compliance with its remedial 
orders.  
Cherokee Marine Terminal
, 287 NLRB 1080, 1082 (1988), also 
cited by the Respondent, is equally inapplicable.  There the Board denied 

the General Counsel™s request for the routine inclusion of a ﬁvisitatorial 
clauseﬂ in all its remedial orders to provide automatically for court-
supervised discovery in compliance matters in court-enforced cases.  In 
reaching that decision, the Board rea
ffirmed the appropriateness of ﬁvisi-
tatorial-type clauses in specific remedial context,ﬂ expressly including 
cases involving backpay liability. 
 FERGUSON ELECTRIC CO. 145ville, Connecticut, its officers, agents, successors, and 
assigns, shall take the action set forth in the Order as 
modified. 
1. Substitute the following for paragraph 2(d). 
ﬁ(d) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment record
s, timecards, personnel re-
cords and reports, and all other records, including an 
electronic copy of such records if stored in electronic 
form, necessary to analyze the amount of backpay due 
under the terms of this Order.ﬂ 
 Thomas E. Quigley, Esq., 
for the Acting General Counsel.
 Dion Y. Kohler, Esq., 
for the Respondent
. Thomas M. Brockett, Esq., for the Charging Parties.
 DECISION STATEMENT OF THE CASE 
MICHAEL A. MARCIONESE, Ad
ministrative Law Judge. 
This case was tried in Hartford, Connecticut, on April 21Œ23 
and May 21, 1998. Based on ch
arges and amended charges 
filed on various dates commencing May 22, 1997, by individu-
als Greg Messier and Robert Ga
uvin, and by Local 90, IBEW, 
AFLŒCIO (the Union),  an Order Consolidating Cases, Con-
solidated Complaint and Notice of Hearing issued October 17, 
1997.1  The consolidated complaint alleges that the Respon-
dent, Ferguson Electric Co., Inc., interrogated and threatened 
employees in violation of Sectio
n 8(a)(1), and discriminatorily 
transferred two employees, terminated two other employees, 
and caused the constructive discharge of a third employee by 
changing his shift, in violation of
 Section 8(a)(1) and (3) of the 
Act. The Respondent filed an answer to the complaint denying 
the commission of any unfair labor practices and raising several 
affirmative defenses. The Respondent also denied that certain 
named individuals who occupied the position of foreman were 
its supervisors or agents with
in the meaning of the Act. 
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the Acting General Counsel and the Respondent, I make the 

following FINDINGS OF FACT 
I. JURISDICTION The Respondent, a corporation, is
 an electrical contractor in 
the construction industry with an 
office and place of business in 
Plainville, Connecticut. The Respondent annually performs 
services valued in excess of $50,000 in States other than the 
State of Connecticut. The Respo
ndent admits and I find that it 
is an employer engaged in commerce within the meaning of 

Section 2(2), (6), and (7) of the Act and that the Union is a 
labor organization within the m
eaning of Section 2(5) of the 
Act. 
                                                          
 1 All dates are in 1997 unless otherwise indicated. 
II. ALLEGED UNFAIR LABOR PRACTICES 
The Respondent is a nonunion, or 
merit-shop, contractor that 
the Union has been attempting to organize for several years. 
Although the Respondent has occasionally signed voluntary 
project agreements with various locals of the IBEW, it has not yet recognized nor executed a co
llective-bargaining agreement 
with the Union involved here. The allegations in the instant 
complaint concern the Union™s attempt to organize the Respon-
dent™s employees in early 1997. The alleged unfair labor prac-
tices occurred at two projects on which the Respondent worked 
in Connecticut during that period, a museum being built by the 
Mashantucket Indians on their reservation in Ledyard, referred 
to in the record as the museum
 job, and work on several build-
ings at the Pfizer pharmaceutical plant in Groton. 
Lee T. Ferguson is the president of the Respondent. Report-
ing to Ferguson are several Proj
ect Managers who are responsi-ble for overseeing the financial aspects of individual projects, 
including dealing with the general contractor and other subcon-
tractors, ordering material, scheduling labor and supervising the 
project foremen. Bruce Brown was the project manager for the museum job. Although he was also responsible for two other 
projects during the relevant time 
period, it is undisputed that he 
was resident on the museum job 
throughout this period. In addi-
tion to Brown, the Respondent also had a general foreman, 

Gary Heslin, at the museum jo
b. Heslin was responsible for 
coordinating the work with the foremen and keeping track of 

changes in the specifications as the project progressed. Scott 
Duba was the project manager 
for the Pfizer job. Unlike 
Brown, Duba was not present on this job every day but visited 
the site from one to three times a week and maintained tele-
phone contact with the project 
foreman on a daily basis. The 
Respondent did not have a genera
l foreman on the Pfizer job, 
which was a much smaller job, employing fewer electricians, 
than the museum job. The Respondent admits that Ferguson, 
Brown, Heslin, and Duba are supe
rvisors within the meaning of 
the Act.  
In dispute is the status of four project foremen, i.e., Glenn 
Coughlin and Tom Reedy who worked at the museum and 
Bruce Jobmann and Charles Plungis who worked at different 
times as the sole foreman for the Pfizer job. The General Coun-
sel contends that all four were statutory supervisors and that 
one of them, Plungis, violated Section 8(a)(1) of the Act by 

statements he made to employ
ees. The General Counsel also 
seeks to impute knowledge the foremen had regarding the un-

ion activities of individual em
ployees to the Respondent. The 
Respondent contends that none of
 the foremen were supervisors within the meaning of the Act. 
On July 30, 1996, in response to an earlier attempt to organ-
ize the Respondent™s employees, Lee Ferguson lawfully com-
municated his views on the questi
on of union representation in 
a letter to the employees that contained several attachments. 
Significantly, the General Couns
el does not allege that any 
statements contained in these materials violated the Act and I 

can discern nothing in this co
mmunication which transcends 
the permissible expression of opinion by an employer faced 

with a union organizing drive. Ferguson again communicated 
with his employees on March 13, in response to the Union™s 
renewed effort to organize the Respondent™s employees. In this 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 146letter, Ferguson explicitly stated his opposition to union repre-
sentation of the Respondent™s employees and described the 
disadvantages of union representation. Again, the General 

Counsel does not allege that any 
statements in this letter vio-
lated the Act. Although more forceful in its tone than the 1996 
letter, the Respondent™s expression of opposition to the Union 
contained in the 1997 letter is permissible under Section 8(c) of 
the Act. See 
Holo-Krome Co. v. NLRB
, 907 F.2d 1343 (2d Cir. 1990). The General Counsel offered th
e testimony of former em-
ployee Max Rioual regarding a conversation that he had with 
Lee Ferguson in November 1996. 
Rioual testified that Ferguson 
interrogated him regarding his union activities, offered to get 
him into the Union and told Rioual that the Respondent would 
never go union. Although Rioual had not been identified by the 
Union as a ﬁvoluntary organizerﬂ 
at the time of this conversa-
tion, Rioual had been soliciting employees to join the Union 

since August 1996. Rioual admitted on cross-examination that he had been complaining to a foreman about things he didn™t 
like about the Respondent and that Ferguson referred to these 
complaints in the conversation. Because Ferguson did not tes-
tify in this proceeding, Rioual™s testimony is uncontradicted. 
The General Counsel did not allege in the instant complaint that 
Ferguson violated the Act during this conversation.
2  The General Counsel also offered testimony regarding com-
ments Lee Ferguson made during 
a ﬁState of the Businessﬂ 
address to employees in De
cember 1997. Employee Daniel 
Petit testified that, at the beginning of the meeting, Ferguson 
thanked the employees for standing by him and said that the 
Respondent was the best merit 
shop company in the business. 
Ferguson then said that the Respondent was competitive with 
the Union and that the Respondent
 would never be union. Petit 
recalled, in response to a leading question, that Ferguson also 

told the employees that the Union had made a commitment to 
get him by the end of the year. Although Ferguson did not tes-
tify, Brown, the project manager, who was also present at this 
meeting, disputed Petit™s testimony. Brown testified that Fergu-
son did not say anything about the Union during this speech 
and he specifically denied that
 Ferguson told the employees 
that he would never go union. Ge
neral Counsel does not allege 
that Ferguson™s comments regard
ing the Union at the Decem-
ber 1997 meeting were unlawful 
Against this background, the Ge
neral Counsel alleges that certain actions taken by the Re
spondent against several indi-
vidual employees were motivated
 by those employees™ union 
activities and support. The Responde
nt does not dispute that it took the actions alleged but contends that they were not moti-
vated by anti-union animus but were based on legitimate busi-
ness considerations. Before turni
ng to the merits of these indi-
vidual allegations, the alleged s
upervisory status of the project 
                                                          
                                                           
2 This conversation was apparently 
the subject of a prior complaint 
which the Respondent settled in Apr
il 1997. That settlement agreement 
contained a nonadmission clause. At th
e hearing, I rejected the General 
Counsel™s proffer of the agreement as evidence of antiunion animus on 
the basis of Rule 408 of the Federal Rules of Evidence and I reaffirm 
that ruling here. 
foremen must be resolved sinc
e their knowledge, statements 
and actions are crucial to 
the General Counsel™s case. 
A. Supervisory Status of Foremen 
There is no dispute that the foremen do not have the author-
ity to hire, transfer, suspend, la
y off, recall, promote, discharge 
or reward employees. The evidence in the record clearly estab-
lishes that this authority reside
s with the project managers who 
hire employees, evaluate their performance, grant wage in-
creases, decide the number of employees needed for a job, 
make decisions regarding transf
ers and shift assignments and 
lay off and discharge employees.
 To prove supervisory status, 
the General Counsel relies primarily upon the authority of the 
foremen to assign and direct the employees on their crew, to 

grant time off, to make recomm
endations regarding raises and 
to issue warnings. The General Counsel also relies on secon-dary indicia of supervisory status
 such as the difference in rate 
of pay, the color of the foremen™s hardhat and the ratio of em-
ployees to supervisor. 
Based on the testimony of witnesses for both the General 
Counsel and the Respondent, it appears that the primary re-
sponsibility of the foremen is to 
lay out the work, tell the elec-
tricians where they are to work on any given day and how the 
work should be done, and to oversee the performance of this 
work by the employees on their crew. The foremen spend very 
little, if any, time performing the work themselves. In laying 
out the work, the foremen follow the blueprints and specifica-
tions for the job and meet regularly with the project manager, 
and general foreman, if there 
is one. The foremen follow the 
direction of these admitted supervisors in making work assign-
ments and directing the employees under them. There is no 
evidence that the foremen use any independent judgment in 
deciding what work is to
 be done and by whom. 
The only evidence of discipline involving foremen are three 
written warnings signed by Coughlin given to employees on the 
museum job for leaving early or
 being late. The two warnings 
in evidence are also signed by Project Manager Brown and one 
of the employees who received a warning, Philip Michaud, 
testified that the general fore
man, Heslin, was present when 
Coughlin gave him the warning.
3 Coughlin testified that he 
discussed these warnings with Brown and had Brown review 
the written warnings before they were given to the employees. 
The record also contains evidence that Plungis gave a warning 
to Petit while working on the Pfizer job because of a safety 
violation. It is clear, however, that this warning was issued at 
the direction of the project manager, Duba, in response to com-plaints from Pfizer and the general contractor. The record does 
not indicate what effect such
 warnings have on employees™ 
status with the company and is silent as to what became of 
these warnings after they were issued. I find that these warnings 
do not reflect the exercise of independent judgment by 
Coughlin or Plungis. 
The General Counsel also offered testimony that Plungis told 
employees on the Pfizer job that they had to show up for work 
on time, after certain employees came in late every morning, 
and on another occasion, told employees to stop congregating 
 3 Brown testified that he gave
 this warning to Michaud. 
 FERGUSON ELECTRIC CO. 147and talking in the hall. Greg Messier testified that he overheard 
Coughlin castigate an employee
 on the museum job regarding 
how he was hanging a backbox for a switchgear. These admo-

nitions do not rise to the level of
 discipline and are not indica-
tive of true supervisory authority. The General Counsel also 
offered evidence that Plungis recommended a raise for Reedy 
in 1995 and that Reedy in fact 
received a rais
e. The document 
in evidence reflecting that Reedy received a raise is not signed 
or initialed by Plungis and the record does not show whether 
Ferguson, who approved the increase, relied on Plungis rec-
ommendation in doing so. It is clear from other evidence in the record that the foremen can not themselves grant increases and 
that the project managers gene
rally evaluate employees™ per-
formance independently and make the determination whether 
an increase is warranted. 
It is undisputed that foreme
n collect, review
, and initial timecards before turning them in to the office, but the timecards 
in evidence are also initialed by the project manager. Several of 
General Counsel™s witnesses also
 claimed that they would ask 
the foreman if they needed to leave early and that the foreman 
would grant such requests without checking with anyone. Most 
of this testimony was lacking 
in specifics. Brian Wohlleben 
testified that it ﬁwas not a big dealﬂ to ask for time off but, 

when he wanted to take vacation days, he had to fill out a form 
and submit it to the office through his foreman and that it was 
the project manager who approved the time off.  
It is also undisputed that the foremen were paid at a consid-
erably higher rate than the journeymen electricians who worked 
under them. The record reflects
 that all the foremen except 
Reedy wore white hardhats to differentiate them on the job 
from the journeymen and apprentices who wore blue hats and 
that Coughlin ate lunch and spent time in the office trailer with 
Brown and Heslin rather than w
ith the employees. In contrast, 
Reedy wore a blue hardhat, ate with the employees, and gener-
ally aligned himself with the employees rather than manage-
ment. Coughlin and Plungis also drove company trucks.  
General Counsel™s witnesses also testified that they per-
ceived the foremen to be their su
pervisors and Plungis, at least, 
believed himself to be a supervisor. The record reveals that 
Plungis was in fact terminated in
 March over a ﬁdifference in 
management style.ﬂ Brown testified that, on learning of the 
union activity at the museum job, 
he instructed at least one of 
the foremen, Coughlin, on ﬁTIPSﬂ to avoid committing an un-
fair labor practice. While this 
evidence might suggest that the 
Respondent held these individuals 
out as supervisors, that alone 
is insuffient to establish statutory authority. See  
Blue Star 
Ready-Mix Concrete Corp., 
305 NLRB 429 (1991). 
At the Pfizer job, in contrast to the museum job, the project 
foreman, at first Jobmann and later Plungis, were the only rep-
resentative of the Respondent on site every day. While this 
might lead to an inference that they were supervisors, there is 
no evidence in the record that either Jobmann or Plungis exer-
cised any real authority while th
ey were on the job. Moreover, 
during a 2-week period after J
obmann left and before Plungis 
arrived, Wohlleben and Michaud we
re able to work alone with-
out any on-site supervision. As
 experienced journeyman elec-
tricians, they did not need cons
tant supervision and knew what had to be done. Significantly, when a second shift was required, 
or employees on this job request
ed a raise, the foreman did not 
make the decision, the project manager did. 
It is well-established that th
e party asserting supervisory 
status has the burden of proof. 
California Beverage Co., 
283 NLRB 328 (1987); Chicago Metallic Corp., 
273 NLRB 1677 
(1985), enfd. in relevant part 794 F.2d 527 (9th Cir. 1986). 
Moreover, ﬁthe Board must judge whether the record proves 
that an alleged supervisor™s role was other than routine com-
munication of instructions between management and employ-
ees without the exercise of any significant discretion.ﬂ 
Quadrex Environmental Co., 
308 NLRB 101, 102 (1992). An individual who exercises some ﬁsupervisory authorityﬂ only in a routine, 
clerical, or perfunctory manner will not be found to be a super-
visor. Bowne of Houston, Inc., 
280 NLRB 1222, 1223 (1986). 
Finally, the Board has recognized its duty not to construe the 
statutory definition too broadly because a finding of supervi-
sory status would deny an indivi
dual rights as an employee that 
are protected under the Act. 
Hydro Conduit Corp., 254 NLRB 433, 437 (1981). 
I find that the General Counsel
 has not met his burden here. 
As noted above, the few instances 
of discipline in the record do 
not reflect the exercise of any independent judgment by the 
foreman involved. Similarly, th
e foremen™s authority with re-
spect to timekeeping is merely a clerical function as there is no 
evidence that the foremen can affect employees™ earnings or 
hours of work independently. The rather perfunctory grant of 
permission to leave early on a few occasions, in order to ac-
commodate an employee™s persona
l needs, does not reflect the 
exercise of any ﬁgenuine 
management prerogative.ﬂ 
Azusa Ranch Market, 321 NLRB 811 (1996). The most significant 
authority exercised by the Resp
ondent™s foremen is the assign-
ment and direction of work. However, as noted above, this 
authority is circumscribed by th
e blueprints and specifications 
and the dictates of the general 
contractor or owner as commu-
nicated to the foreman by the 
project manager and/or general 
foreman. Thus, the assignment and 
direction of work is routine 
and does not require any 
independent judgment. 
Aircraft Dis-
plays, Inc., 
262 NLRB 1233, 1234Œ1235 (1982). See also 
Elec-
trical Specialties, Inc., 
323 NLRB 705, 707 (1997); Windemul-ler Electric, 
306 NLRB 664, 667 (1992). Although the General 
Counsel relies on a number of secondary indicia of supervisory 
status, the Board has held that 
such evidence is not dispositive 
in the absence of evidence indicating the existence of at least 
one of the primary indicia. 
Billows Electric Supply, 
311 NLRB 
878 (1993). Accordingly, I find
 that Coughlin, Reedy, Job-
mann, and Plungis were not supervisors within the meaning of 
Section 2(11) of the Act. 
B. Alleged 8(a)(1) Violations 
Robert Corraro, the Union™s or
ganizer, testified that he 
learned in January 1997 from the business manager of another 
local of the IBEW that some 
of the Respondent™s employees 
who were working at the museum 
job had expressed interest in 
the Union. Based on this information, Corraro decided to hold a 
meeting of all the IBEW local 
unions in Connecticut and to 
invite the Respondent™s employee
s. The meeting was scheduled 
for March 1 and Corraro prepared a notice with directions to 
the meeting location for dist
ribution among the Respondent™s 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 148employees. From the 
testimony of the General Counsel™s wit-
nesses, it appears that this notice was distributed at the museum 
job in mid-February, about 2 weeks before the meeting. Brown, 
the Respondent™s project manager at the museum job, admitted 
being aware of the union meeting about 1Œ2 weeks before 
March 1 based on an invitation to 
the meeting he claims to have 
received by mail at his home. 
Brian Wohlleben testified that, sometime after the notice 
about the union meeting was distributed on site, Brown called 

him into the office trailer over the radio. When he got into the 
office, Brown said: ﬁI feel f
unny even asking you this. I hear 
there™s a meeting coming up at the Union hall. What do the 
men think? Are they pro or con the Union?ﬂ According to 
Wohlleben, he replied that he
 really didn™t know anything 
about it at the time, that he wa
s just going to go to the meeting 
to find out information. Brown then allegedly asked about the 
union sympathies of a few empl
oyees by name, but Wohlleben 
could only recall one name at the hearing, Kevin Reilly. 
Wohlleben told Brown that he wouldn™t speak for anyone else, 
but that he was going to attend 
the meeting to find out about a new career. Brown thanked Woh
lleben for being honest and the 
conversation ended. On cross-
examination, Wohlleben added 
that Brown told him that he heard a lot of talk among the men 
about the Union, that guys from Local 35 were asking for 
names and telephone numbers. Wohlleben admitted that he 
never told Brown his own feelin
gs about the Union, indicating 
only an interest in learning mo
re about it. Brown specifically 
denied calling Wohlleben into th
e office and asking him about 
union activity or the union symp
athies of other employees, 
including Reilly. The General Co
unsel alleges that the Respon-
dent, by Brown™s questioning of
 Wohlleben, unlawfully inter-
rogated employees about their 
own and their fellow employees™ 
union sympathies. 
Brown impressed me as a genera
lly credible witness. Never-
theless, as to this aspect of the case, I found Wohlleben™s testi-
mony more believable. I note th
at Wohlleben was asked about 
this conversation thr
ee times. Although there 
were slight varia-
tions in his responses, he tes
tified consistently regarding 
Brown™s questioning. On the other hand, Brown did not testify 
in any detail because he denied the conversation ever occurred. 
I did observe during Brown™s testimony a tendency to blush 
when answering questions about his knowledge of union activ-ity and conversations with Wohlleben about the Union. This 
did not occur when he testified about the authority of foremen 
and the Respondent™s reasons fo
r taking personnel actions in 
dispute. On balance, I must 
credit Wohlleben and find that 
Brown did question him as alleged.  
In Rossmore House, the Board held that ﬁall the circum-
stancesﬂ must be examined in determining whether a supervi-
sor™s or agent™s questioning of employees violates Section 
8(a)(1) of the Act.4 In the present case, there is no contention 
that Wohlleben was an open union supporter at the time of the 
questioning. In fact, Brown deni
ed being aware of Wohlleben™s 
union sympathies. Brown, as the project manager, was the 
highest ranking official of the Respondent on the museum job 
                                                          
                                                           
4 269 NLRB 1166 (1984), enfd. sub nom. 
Hotel & Restaurant Em-
ployees Local 11 v. NLRB,
 706 F.2d 1006 (9th Cir. 1985). 
and had the power to grant wage increases, discharge or other-

wise affect the employment stat
us of employees. The question-
ing occurred in the office tra
iler after Wohlleben had been 
summoned by Brown. The ques
tioning extended to soliciting 
information about the union sympathies of other employees. 
Although Wohlleben and Brown had been on friendly terms 
before this meeting, having worked together a number of years, 
this was not a casual conversation between friends.
5 Under all 
the circumstances, I find that Brown™s questioning of Wohlle-
ben in about mid-February was coercive within the meaning of 
the Act and violated Section 8(a)(1).
 Hudson Neckwear, Inc., 
302 NLRB 93,95 (1991); Hanover Concrete Co., 
241 NLRB 
936 (1979). The General Counsel alleges that the Respondent also vio-
lated Section 8(a)(1) through statements made by Plungis to 
Wohlleben and Michaud on two oc
casions at the Pfizer job. 
Because I have found that Plungis was not a statutory supervi-
sor, his comments can be attributed to the Respondent only if 
he was acting as an agent of the Respondent when making these 
statements. The Board applies common-law principles when 
examining whether a nonsupervisor
y employee is an agent of 
the employer. Apparent authority
 results from a manifestation 
by the principal to a third party that creates a reasonable basis 
for the latter to believe that the principal has authorized the 
alleged agent to perform the acts in question. The test is 
whether, under all the circum
stances, employees ﬁwould rea-
sonably believe that the alleged agent was reflecting company 

policy and speaking and acting 
for management.ﬂ Under Sec-tion 2(13) of the Act, the question of whether specific acts per-
formed were actually authorized
 or subsequently ratified should 
not be controlling when ma
king agency determinations. 
South-
ern Bag Corp., Ltd., 
315 NLRB 725 (1994); 
Great American 
Products, 312 NLRB 962, 962Œ963 (1993), and cases cited 
therein. There is no dispute that the Union informed the Respondent, 
by letter dated June 30, that
 Wohlleben and Michaud were un-
ion organizers. Wohlleben and 
Michaud testified that they 
hand-delivered the letter to Plun
gis on or about July 1. Plungis 
admitted seeing this letter. According to Michaud, he and 
Wohlleben began wearing Union T-shirts on the job at about 
that time. It is also undisputed that, sometime in July, Wohlle-
ben and Michaud asked Plungis for a raise and that Plungis told 

them he had no authority to give them a raise, telling them that 
they would have to speak to Project Manager Duba. There is no 
dispute that Duba denied the request for a raise. General Coun-
sel has not alleged that this de
nial was discriminatorily moti-
vated. The record also refl
ects that both Wohlleben and 
Michaud had already received two wage increases within the 
preceding year. The complaint alleges that after Duba denied 
the request, Plungis made a co
mment which allegedly threat-
ened employees with loss of wages and benefits because of 
their union activity. 
According to Wohlleben, he spoke to Duba over the phone 
from Plungis™ office trailer, in 
the afternoon on a date he did 
not recall, and asked for a raise. Duba said no raises. When 
Wohlleben told him that there were other people on the job 
 5 Brown in fact denied bei
ng friends with Wohlleben. 
 FERGUSON ELECTRIC CO. 149earning more money, Duba responded that it didn™t matter what 
other people were making, he a
nd Michaud were not getting a 
raise. Wohlleben testified that he hung up the phone and said to 

Plungis, ﬁwell, no raisesﬂ and th
at Plungis pointed to his union 
shirt and said, ﬁmaybe your shirt is part of the reason.ﬂ 
Michaud™s recollection was that
 he and Wohlleben had two 
telephone conversations in Plungi
s™ office trailer with Duba 
about a raise, with Wohlleben speaking to Duba in the morning 
and Michaud in the afternoon. According to Michaud, it was 
after Wohlleben™s morning call 
that Plungis said, ﬁmore than 
likely, it had to be because of the shirts [they] were wearing.ﬂ 
In a pretrial affidavit, Michaud stated that this comment was 
made after a telephone call in the afternoon. 
In contrast to the General C
ounsel™s witnesses, Plungis and 
Duba were consistent in reca
lling that it was Michaud who 
spoke to Duba on the phone about a raise and that the conversa-

tion occurred at the end of the day. Duba testified that he knew 
that Wohlleben and Michaud had received raises recently and 
he told them they would not get another raise. Plungis con-
firmed that this was the reason conveyed to him by Duba. 
Plungis denied telling Wohlleben 
and Michaud that their union 
shirts had anything to do with 
the denial of a wage increase. 
Although I found above that Wohlleben was credible as to 
the interrogation by Brown, I was not as impressed with his 

credibility as to this allegation. Both he and Michaud exhibited 
a faulty recollection regarding who spoke to Duba and when 
about the raise. In addition, th
eir testimony at the hearing was 
not entirely consistent with their 
pretrial affidavits. On the other 
hand, both Duba and Plungis impressed me as credible wit-
nesses. I note further that Wohl
leben admitted discussing with 
the Union™s organizer his and Michaud™s plan to ask for a raise, 
shortly after the letter identifyi
ng them as union organizers had 
been delivered. In light of the fact that each had already re-
ceived two raises, this request for a third wage increase in a 
year strikes me as a set-up to an unfair labor practice charge. 
The comment allegedly made by
 Plungis would tend to bolster such a charge. The absence of any allegation that this raise was 
discriminatorily denied sugges
t that Duba™s decision was a 
legitimate exercise 
of his managerial discretion. I thus con-
clude, after weighing all the evidence in the record, that 
Plungis™ denial as to this statement is more believable and find 
that the comment was not made.6 The General Counsel further a
lleges that, on or about August 5, Plungis made another comment to Wohlleben which alleg-
edly threatened employees with discharge because of their un-

ion activities. Wohlleben was the only witness to this alleged 
threat. According to Wohlleben, 
on the day after the meeting at 
which Duba told employees at the Pfizer job that they would 

have to work on a second shift, Plungis approached him and 
                                                          
 6 Even were I to credit General Couns
el™s witnesses, I would not find 
that Plungis was an agent of the Respondent in making a comment 
which appeared to express no more than his speculative opinion as to 
the reason they were denied a raise. In this regard, General Counsel™s 
witnesses acknowledge that a foreman like Plungis had no authority to 
act on such a request. The Respondent clearly had not placed Plungis in 
a position where Wohlleben and Micha
ud could reasonably believe that 
he was speaking on behalf of ma
nagement and reflecting company 
policy when he made this comment. 
said that Lee Ferguson had been 
on site the day before and that 
Ferguson and Duba met with an attorney to discuss how to take 
care of the situation with Woh
lleben and Michaud being on the 
job. According to Wohlleben, Plungis then said, ﬁthat™s what 
second shift was all about.ﬂ Wohlleben was asked about this 
conversation several times on direct, cross and redirect exami-

nation. Each time, his testimon
y reflected that Plungis™ com-
ments about what was discussed during this alleged meeting between Ferguson and the attorn
ey were vague and ambiguous. 
The more he was asked about it, the more Wohlleben appeared 
to disavow any explicit mention of him and Michaud as the 
ﬁsituationﬂ under discussion. In contrast, Wohlleben stated in 
his pretrial affidavit that Plungi
s told him that Duba and Fergu-
son ﬁhad conversations with a lawyer about how exactly to get 
rid of us and get around the situation.ﬂ Again, Plungis denied 
this conversation occurred and Duba denied that any such meet-
ing took place or that he told Plungis that the Respondent was 
exploring how to get rid of Wohlleben and Michaud. Other 
evidence in the record does esta
blish that Duba and Ferguson 
were on site on August 4, the da
y before this alleged conversa-
tion, to meet with representatives of Pfizer and the general con-
tractor over serious safety violations committed by the Respon-
dent on that job. There is no evidence that an attorney was also 
present. 
Although Wohlleben™s pretrial affidavit records an explicit threat that the Respondent was a
ttempting to get rid of him and 
Michaud because of their union activity, his testimony on the 

witness stand was not so clear. Th
is conflict convinces me that 
his earlier statement was not an accurate representation of 
Plungis™ comments about Duba™s 
and Ferguson™s visit to the Pfizer job on August 4. While Plungis may very well have told 
Wohlleben that Duba and Ferg
uson had a meeting the day be-
fore to discuss how to ﬁget around™ or ﬁtake care of the situa-

tion,ﬂ it appears that Wohlleben merely assumed that the ﬁsitua-
tionﬂ was the presence of two union organizers on the job. In 
actuality, the minutes of the August 4 meeting between the 
Respondent and Pfizer and the general contractor reveal that 
there were many problems on the job which the Respondent 
needed to ﬁget aroundﬂ or ﬁtake care of,ﬂ which had nothing to 
do with Wohlleben and Michaud and the Union. In fact, be-
cause Wohlleben and Michaud engaged in little or no overt 
union organizing on the Pfizer job, the Union was the least of 
the Respondent™s problems on Augus
t 4. Accordingly, I credit 
Plungis™ denial and find that he 
did not tell Wohlleben that the 
Respondent was discussing or considering ways to get rid of 
Wohlleben and Michaud because of their union activity. 
 C. Alleged 8(a)(3) Violations 
1. Termination of Greg Messier 
Greg Messier testified that he was employed by the Respon-
dent from December 3, 1996 until his termination on February 
19. He specifically denied that he started working for the Re-
spondent on November 11, 1996, 
the date indicated on his ap-
plication for employment, even 
though his recollection was that 
he began work about 2 weeks after he filled out the application 
and the application is dated October 29, 1996. Messier offered 
no explanation for this discrepancy, leaving one to wonder why 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 150he insisted that he began his employment in December. The 
application does corroborate Messier™s testimony that, when he 
was interviewed by project mana
ger and admitted supervisor 
Joe Minoski, he was offered a job at the starting rate of $17 per 
hour with a review after 90 days 
for a ﬁpossibleﬂ $1 increase. 
According to Messier, Minoski told him to report to the mu-
seum job to meet with Brown,
 the project manager. Messier 
recalled that he met with Brown on a Wednesday, at which 

time he claims to have been introduced to Coughlin as his 
ﬁimmediate supervisorﬂ and told to start the following Monday, 
December 3. The calendar reveals that December 3, 1996 was a 

Tuesday whereas November 11 was a Monday. Messier was 
first assigned to work in the cup building, a utility building, 
where he worked for 3Œ4 weeks. From there he worked install-ing outlets in the main corridor connecting the cup building to 
the main museum building and finally ended up working in the 
main building, where he spent the remainder of his employ-
ment. 
Messier testified that, while in the cup building, he worked 
alongside union members who were employed by McFee Elec-
tric, a unionized electrical subcontractor working on a different 
aspect of the job. Within a week of starting, Messier was ap-
proached by the McFee electricians and told that the Union was 
trying to organize the Respondent™s employees. According to 
Messier, he expressed interest and asked for some literature 
about the Union. Messier testified that he thereafter became 
active in speaking to other empl
oyees of the Respondent about 
the Union. According to Messier, these conversations occurred 
in the trailer where the employees ate lunch. Messier claimed to 
be a member of a core group of employees, including Bob 
Gauvin, Wohlleben, and Michaud, who supported the Union 
during these conversations.
7 Tom Reedy was the only foreman 
who ate lunch with the employee
s in this trailer. Although 
Messier claimed that the Union was a common topic of conver-
sation in January and February, he acknowledged that Reedy 
did not participate in
 these discussions. 
Messier testified further that
, in about January, he asked 
Reedy how he felt about the Union. Reedy replied that he 
didn™t think the Respondent would ever become a union con-
tractor. Messier claims that he
 also spoke to his foreman, 
Coughlin, about the Union 2 week
s before his termination. 
Messier testified that he asked Coughlin if he had heard that the 
Union was trying to organize 
the Respondent™s employees. 
Coughlin responded that the Respondent had beat the Union 

before and would beat it again. According to Messier, this ex-
change occurred right after a conversation he had with a McFee 
employee, in the presence of Coughlin, about having a union 
meeting. Shortly before his termination, Messier saw the flyers 
about the March 1 union meeting being distributed in the lunch 

trailer, again with Reedy present. Messier admits that he told 
other employees in the trailer that
 he would not be able to at-tend the union meeting. 
Messier testified that, the day before his termination, he 
asked Coughlin if his 90-day evaluation had been done. 
Coughlin told Messier that he had no problem with Messier™s 
                                                          
                                                           
7 None of the other witnesses who testified for the General Counsel 
corroborated Messier™s testimony regarding his union activism. 
work but, if Messier wanted so
mething in writing, he would 
have to speak to Brown. Later 
the same day, Messier spoke to 
Brown and asked if Brown had done his evaluation yet. Brown 
told Messier that he didn™t have to do a formal evaluation, that 
they could just talk about it and that everyone was satisfied 
with Messier™s work. Messier again asked for a written evalua-
tion and asked about the wage in
crease he had been promised 
when hired. Brown asked how 
much Messier was currently 
making. When Messier told him $17, Brown said he was al-
ready making more than anyone else on the job and that the 

only way he could get more money was by taking on more 
responsibility and becoming a foreman. Messier admittedly 
became upset, telling Brown that he felt that he had been lied to 
when he was hired. According 
to Messier, Brown told him not 
to be upset and that he hoped Messier would continue to work 

as he had before. Messier denied telling Brown that he would 
probably look for another job. 
Messier testified further that, the next day, early in the morn-
ing, Coughlin asked him if he reached any decisions. Puzzled, 
Messier told Coughlin that he thought Lee Ferguson made all 
the decisions. Coughlin then gave Messier his work assignment 
and he went to work. According to Messier, Coughlin returned 
a few hours later and told Messier to pick up his tools, that he 
was ﬁall done working here.ﬂ When Messier asked why, 
Coughlin said he didn™t feel that Messier would continue to 

perform as he had in the past. Messier asked for a pink slip to 
take to unemployment and Coughlin told him to see Brown for 
that. When Messier asked Brown for a pink slip, he was told that one would be sent in the mail. The pink slip that Messier 
received 2 weeks later, dated 
March 4, 1997, cites ﬁlack of 
productivityﬂ as the reason for termination.
8 Messier testified that neither Brown nor Coughlin, nor any 
other foreman, ever told him before he was terminated that they 
had a problem with his productivity. Messier also specifically 
denied being questioned or criti
cized about being out of his 
work area. When shown a written warning signed by Brown 
and the General Foreman, Heslin, which purports to reprimand 
him for such an offense, Messier denied ever seeing it. The 
warning is not signed by Messier
, but contains a notation in 
Brown™s handwriting that Messier 
ﬁrefused to sign saying that 

this is bullshit.ﬂ According to Messier, the only comments he 
heard about his work before hi
s termination were favorable. 
Messier testified that he was given more difficult and complex 

assignments and often assigned to work alone, because of his 
skills and experience. 
Brown acknowledged that Messier had been told when hired 
that he would be evaluated after 90 days for a possible raise and 
he recalled Messier asking for a raise. However, according to 
Brown, this request was made 
in mid-January, not the day be-
fore Messier™s termination. Brown testified that he told Messier 
that he felt his current rate was adequate for the work he was 
doing and that Messier became visibly upset and angry, accus-
ing the Respondent of having lied to him. According to Brown, 
 8 The pink slip also states that the length of Messier™s employment 
was 3 months and 6 days, which is 
consistent with a November 11, 
1996 starting date. This makes Messie
r™s insistence that he began em-
ployment on December 3 even more mysterious. 
 FERGUSON ELECTRIC CO. 151it was after this conversation that he began having problems 
with Messier. Brown acknowledged that Messier™s performance 
of the work assigned to him was satisfactory, but his productiv-
ity was a problem because he began to disappear from the work 
area. 
Brown identified three instances leading up to Messier™s ter-
mination. The first occurred when Messier was working in the 
cup building.
9 According to Brown, he did not see Messier when 
he walked through his work area and was unable to reach him 

over the radio. Brown then radioed the foreman, Coughlin, and 
asked him where Messier was s
upposed to be working. When 
Coughlin confirmed that it wa
s the cup building, Brown told 
Coughlin that Messier was not there and instructed Coughlin to 
find him, determine if he had a reason for being out of his as-
signed area and, if not, talk to him about being out it. According 
to Brown, Coughlin advised him at the end of the day that he had 
spoken to Messier about this incident. Brown testified that the 
second incident was the one that
 precipitated the disputed written 
warning in evidence, which is dated January 27.
10 Brown recalled 
that Messier was supposed to be installing conduit and lights in a 

retaining wall on the lower level of the main building. This as-
signment included some downtime, while waiting for the cement 
to be poured, during which Messie
r was supposed to be helping 
other electricians installing branch wire on level 1. Again, Brown 

observed Messier out of the area while walking through the site. 
Again, Brown tried to raise Me
ssier over the radio without suc-cess and instructed Coughlin to find him. Brown testified that 

Coughlin was unable to find Messier for 1-½ to 2 hours. Messier 
allegedly told Coughlin that he had been looking for the carpen-
ters. Upon receiving this report from Coughlin, Brown called 
Messier into the office and gave him the written reprimand. 
Brown testified that Messier became angry, refused to sign the 
warning, and again brought up the $1 raise he believed he had 
been promised. According to Brown, the third and final incident 
occurred on the day Messier was terminated. Again, Brown did 
not see Messier in the area he was supposed to be working, i.e., 

pulling branch wire on level 1. This time, Brown went looking 
for Messier himself and found him on level 4, in an area that the 
Respondent was not yet working. When Brown asked Messier 
what he was doing there, Messier turned red and said, ﬁlooking 
for materials.ﬂ When Brown reminded Messier of their earlier 
conversation, Messier responded, 
ﬁthis is bullshitﬂ and said he 
was going to look for another job. According to Brown, he said, 

ﬁwell, you don™t have to, because as of right now, you are termi-
nated.ﬂ Brown testified that he made the decision on the spot 
without consulting anyone. Brown denied knowledge of Mess-
ier™s interest in or activities on behalf of the Union and specifi-
cally denied that Reedy ever informed him of the union discus-
sions taking place in the lunch trailer. 
Coughlin testified in a less detailed manner than Brown and 
much of his testimony was elic
ited through leading questions. 
Nevertheless, he corroborated Brown™s testimony that Messier 
                                                          
                                                           
9 Because Messier worked in the c
up building only in the first month 
of employment, this inci
dent would have to ha
ve occurred before Mess-
ier asked for a raise. 
10 This incident would have occu
rred after Messier™s request for a 
raise, if Brown™s recollection of dates is accurate. 
was found out of his work area several times and that he spoke 

to Messier about this at the direction of Brown. Coughlin also 
denied knowledge of Messier™s 
union activities or sympathies 
and specifically denied having the conversation about the Un-
ion described by Messier. Cough
lin acknowledged that Messier 
was not the only electrician th
at he found standing around and 
further acknowledged that Messi
er was a good electrician. 
Coughlin denied that he made any recommendation to fire 
Messier and further denied asking Messier on February 19, the 
day he was terminated, whethe
r he had made any decisions. 
The Respondent also offered evid
ence that it previously termi-
nated another employee, Albert
 Baird, on November 7, 1996, 
for ﬁlack of productivity, not at  work station.ﬂ Baird was ter-
minated while a probationary employee. 
In order to establish that Messi
er™s termination violated Sec-
tion 8(a)(3) of the Act, the General Counsel must prove, by a 
preponderance of the evidence, that union activity was a moti-
vating factor in the Respondent™s decision to terminate him. To 
establish this prima facie case, the General Counsel must prove 
that the Respondent had knowledge of Messier™s union activi-
ties or sympathies, had antiunion animus and took action 
against him because of this. Only if the General Counsel meets 
his prima facie burden does the burden shift to the Respondent 
to show that it would have ta
ken the same action even in the 
absence of union activity. 
Wright Line, 
251 NLRB 1083 
(1980), enfd. 622 F.2d 899 (1st Cir. 1980), cert. denied 455 
U.S. 988 (1982), approved by the Supreme Court in 
NLRB v. 
Transportation Management Corp.,
 462 U.S. 393 (1983). Be-cause there seldom is direct evidence of unlawful motivation, 
the General Counsel may rely on circumstantial evidence from 
which an inference of discriminatory motive may be drawn. 
See 
Abbey™s Transportation Services, 284 NLRB 698, 701 (1987), enfd. 837 F.2d 575 (2d Cir. 1988). However, the total-

ity of circumstances must show more than a mere suspicion that 
union activity was a motivating factor in the decision. 
Interna-tional Computaprint Corp., 
261 NLRB 1106 (1982). 
General Counsel has constructed his prima facie case on 
Messier™s testimony indicating that the foremen, Reedy and 
Coughlin, knew of his union activ
ities and sympathies and by 
circumstantial evidence suggesting that the Respondent™s as-
serted reason for Messier™s termination was pretextual. Because 
I have found above that the foremen are not statutory supervi-
sors, any knowledge they had regarding Messier can not be 
imputed to the Respondent. Moreover, I do not credit Messier™s 
testimony that he spoke to Coughlin about the Union after 
Coughlin allegedly witnessed him speaking to a McFee electri-
cian about the union meeting. 
Messier™s self-serving testimony 
about the extent of his union activism was not corroborated by 

any of the other employees who testified. Nor did the Union™s 
organizer, Corraro, testify to any contact with Messier before 
his termination. Even assuming Messier participated in the 
discussions about the Union which took place in the trailer at lunch, only Reedy could have been
 aware of this and he did not 
testify.
11 Accordingly, I find that the General Counsel has failed 
 11 I decline the General Counsel™s suggestion that I draw an adverse 
inference against the Respondent from
 Reedy™s failure to testify. The 
evidence in the record clearly demons
trates that Reedy had even less 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 152to prove knowledge of Messier™s union activities, an essential element of his prima facie case.  
I further find that there is insufficient evidence of animus 
from which an inference of disc
riminatory motive might be 
drawn. The only independent viol
ation of Section 8(a)(1) in-
volved Brown™s interrogation of Wohlleben that occurred 
around the time of Messier™s termination, but was not directed 
at Messier. While other evidence in the record indicates that the 

Respondent was opposed to the unionization of its employees 
and preferred to operate as a me
rit shop contractor, and that the 
Respondent did not hesitate to communicate these views to its 

employees when faced with a union organizing drive, I do not 
ascribe any unlawful motivation to the Respondent™s lawful 
expression of its views.  
Finally, I do not find that the Respondent™s asserted reason 
for terminating Messier was pret
extual. While General Counsel 
has pointed out some minor inc
onsistencies in Brown™s testi-
mony regarding the sequence of events leading to Messier™s 
termination, I am not persuaded 
that this means Brown was not 
being truthful about Messier™s pr
oclivity to be out of his work 

area. As I have noted above, Br
own was an impressive witness, particularly when testifying about the three incidents when 
Messier was missing from his work area. By his own testi-
mony, Messier spent a good deal of time talking to the McFee 
electricians about the Union and this may very well explain 
why he was absent from his own 
work area. I note further that 
Messier™s testimony that he wa
s not issued a radio every day 
was contradicted by General C
ounsel™s other witness, Wohlle-ben, who credibly and candidly te
stified that ﬁwe all ha[d] ra-
diosﬂ. Finally, Messier™s unexpl
ained insistence that his em-
ployment by the Respondent bega
n a month later than all the 
other evidence in the record would indicate, suggests that he 
was manipulating the dates in order to enhance his testimony in 
some fashion. It may have been an attempt to support his claim 
that he asked for an evaluation and raise the day before his 
termination, rather than in mid-January as Brown recalled. I 

thus find that Messier™s denials that he was warned, or that any 
supervisor talked to him, about his absences from the work area 
are not credible. Accordingly, because the General Counsel has 
not proved that union activity was a motivating factor in Mess-
ier™s termination, I shall recommend dismissal of this allegation 
of the complaint. 
2. Termination of Robert Gauvin 
The parties stipulated that Gauvin was hired September 23, 
1996. It is undisputed that he was hired to work on a contract that the Respondent had at the Navy™s submarine base in 
Groton, Connecticut. Because this work was covered by the 
Davis-Bacon Act, the Respondent
™s employees working on this 
                                                                                            
                                                           
authority than the other three alleged supervisors and chose to align 
himself with the employees rather than management. Unlike the other 
foreman, he wore the same blue ha
rdhat that employees wore and chose 
to eat and socialize with the rank and 
file employees rather than Brown, 
Heslin, and Coughlin. Under these circumstances, it can not reasonably 
be assumed that he would be favo
rably disposed to the Respondent 
rather than the General Counsel. A
ccordingly, an adverse inference 
shall not be drawn. See 
Queen of the Valley Hospital, 
316 NLRB 721 
(1995). Cf. 
Grimmway Farms,
 314 NLRB 73 fn. 2 (1994). 
job were paid substantially more than its employees working at 
the museum or Pfizer jobs. Gauvin testified that the foreman at 
the sub base, Kenny Ferguson, told
 him at the time he was of-fered the job that there was five years worth of work on this 
ﬁrateﬂ job. Within four months, however, Gauvin was trans-
ferred to the museum job and his 
rate was reduced accordingly. 
Gauvin acknowledged being upset about this transfer and ad-
mitted that he did not report to work for three days after his first 
day at  the museum job. Gauvin 
testified that, on his third day 
absent, Brown called him at home and asked, ﬁhave I lost you?ﬂ 
Gauvin told Brown that he was upset about the cut in pay and 
relayed the ﬁpromiseﬂ Kenny Ferguson made about five years 
of rate work. Brown asked Gauvin to come back to work, tell-
ing him that he would give him a raise. Gauvin testified that 
when he returned to work, Brown showed him an evaluation in 
which Brown gave him the highest ratings possible on all cate-
gories and granted him a $1-hour raise. The parties stipulated 
that Gauvin received a $1 raise on January 21, based on a writ-
ten review dated January 20. Th
e review in evidence does not 
corroborate Gauvin™s testimony re
garding his ratings. In fact, he was rated in the middle in every category but attendance 
where he was rated below average. When shown this evalua-
tion, Gauvin claimed that he did not
 see it at the time he got his 
raise, although his signature appears on the document. 
Gauvin testified that he spoke 
to a McFee electrician with 
whom he had gone to high school
 about the benefits of union membership and that, about a week 
later, he was given flyers to 
hand out about the March 1 union 
meeting. Gauvin initially did 
not give a date for these events but testified, on cross-
examination, that he was first approached about the Union 
when he started at the museum job and that he got the flyers 
during the week of January 17, i.e., the same week he was 
transferred to the museum job 
and was absent for 3 days. As 
noted above, other witnesses indicated that the notices regard-
ing the union meeting were not distributed until mid-February. 
Gauvin claimed to have distributed
 these notices in the parking 
lot after work, urging his coworkers to attend the meeting. 
Gauvin testified that he also gave
 a flyer to Reedy who read it 
and returned it and that, on an
other occasion, when he was 
about to post one on the Respondent™s gangbox on site, Reedy 
told him not to. 
Gauvin testified that, on February 28, the day before the Un-
ion meeting, he handed out dir
ections to the meeting to em-
ployees. Gauvin did this during breaks in the trailer where the 

employees and Reedy ate their lunch.
12 Gauvin testified further 
that he observed Heslin watching
 him as he gave verbal direc-
tions to two employees who appr
oached him on his way back to 
work after lunch. Heslin said nothing to him at that time. Ac-

cording to Gauvin, at the end of the day, Heslin approached 
him while he was cleaning up his wo
rk area and told him to get 
his tools, that he was being la
id off for lack of work. Gauvin 
encountered Reedy at the gangbox 
where he retrieved his tools. 
Gauvin testified that Reedy told him he was upset because usu-
ally he would know if someone
 on his crew was going to be laid off. Reedy allegedly said
 that he didn™t know about Gau-
 12 Gauvin™s testimony regardi
ng his union activities was corrobo-rated by Blanchette, Michaud, and Wohlleben. 
 FERGUSON ELECTRIC CO. 153vin™s layoff and that ﬁit just didn™t seem right.ﬂ Gauvin then 
went to the office trailer and asked Heslin for a pink slip. Hes-
lin told Gauvin that he would get one in the mail with his final 
paycheck. According to Gauvin, he received his check, but no 
pink slip. The parties stipulated that Gauvin was terminated 
February 28. 
Gauvin denied that Brown ever spoke to him about his pro-
ductivity and denied receiving any warnings or criticism about 
his work before he was laid off. Gauvin further denied ever 
leaving work early and denied that Brown or Heslin mentioned 
this in connection with his termination. According to Gauvin, 
he did not even see Brown when he was terminated. When 
shown his timesheet for his last week of work, Gauvin could 
not recall why he only worked 5 hours on February 27, the day 
before his termination. Gauvin te
stified that he would not leave 
work early without telling his foreman, i.e., Reedy. Gauvin 
appeared genuinely surprised by the questioning of the Re-
spondent™s counsel about his leav
ing early, which tends to sup-
port his claim that it was never mentioned to him before. 
Blanchette, a former employee 
of the Respondent who testified 
on rebuttal, recalled that he a
nd Gauvin left early on February 
27 because of Blanchette™s child
 care responsibilities. Because 
Gauvin carpooled with Blanchette, he had to leave when 

Blanchette left. Blanchette further testified that he cleared it 
with his foreman, Coughlin, and 
that Coughlin told Blanchette, 
ﬁmake sure Bob [Gauvin] okays it with Tom Reedy.ﬂ There is 
no evidence in the record whethe
r Gauvin in fact ﬁokayedﬂ it 
with Reedy. Blanchette received no discipline for leaving work 

early on February 27, although he
 had received a warning from 
Coughlin on February 10 for repeatedly leaving his work area 
before 3:30 p.m.
13 Heslin, an admitted supervisor, did not testify. Instead, 
Brown testified regarding Gauvin™s termination. Brown testi-
fied that he hired Gauvin for the 
job at the sub-base and that he 
explained to Gauvin that he would have a base rate of $16/hour which would be used when not on
 a prevailing rate job. Brown, 
who was the project manager for the sub-base job, denied mak-
ing any guarantees to Gauvin that he would remain on the sub-
base for any length of time. Br
own further testified that Gauvin 
was transferred to the museum job with three other employees, 

including Blanchette, as one phase of the job was being com-
pleted. Brown admitted speaking to Gauvin about his absences 
when he was first transferred, but insisted that he spoke to 
Gauvin on site on January 17, 
not by telephone while Gauvin 
was home. According to Brown, Gauvin told him that he was 
having financial problems and the transfer from the rate job 
hurt him in the pocket. Brown told Gauvin he would try to help 
him out. He prepared the evaluation, reviewed it with Gauvin 
and told him he would give him a $1 raise. Brown testified that 
Gauvin expressed disappointment,
 claiming that he had been 
promised rate work for 4 years. Brown told Gauvin that he had 
never made this promise and that he thought he was being fair 
                                                          
                                                           
13 Blanchette apparently came forward as a witness after Gauvin 
asked him, during the hiatus in the 
hearing, if he remembered leaving 
early on February 27. I have taken this apparent violation of the seques-
tration order into account in consid
ering the credibility issues raised by 
Gauvin™s termination. 
by giving him the raise. Accordi
ng to Brown, Gauvin said, ﬁI™ll keep that in mind.ﬂ 
Brown testified that he observed Gauvin™s performance after 
the January 20 evaluation and th
at Gauvin was not pulling his weight on the job.14 According to Brown, Gauvin, Blanchette 
and Wohlleben were doing the sa
me work, roughing in offices. While Blanchette and Wohlleben 
would complete four or five 
offices a day, Gauvin had trouble completing more than two. 
Brown testified that he discus
sed this with Gauvin several 
times, asking him to pick up the pace, and that Gauvin again 
brought up the ﬁpromiseﬂ of rate work for four years. Brown 
testified that he also spoke to Gauvin on a couple occasions 
about leaving work early without notifying anyone. Unlike 
Blanchette, however, Gauvin was never given a written repri-
mand for this. Brown testifies that he terminated Gauvin on 
February 28 because he needed to cut the crew at that time. In 
addition to laying off Gauvin, Brown transferred four employ-
ees to other jobs.
15 Brown chose to term
inate Gauvin because 
of his lack of productivity. According to Brown, he personally 
told Gauvin that he was being terminated. Brown denied 
knowledge of Gauvin™s union activities and sympathies and 
specifically denied receiving any reports from Heslin or Reedy 
about the activity they allegedly observed. 
On cross-examination by the 
General Counsel, Brown raised for the first time the issue of Gauvin leaving early on February 
27. Brown claimed that this wa
s ﬁthe straw that broke the 
camel™s back, as far as I was concerned.ﬂ Brown related that he 
personally observed Gauvin leaving work on February 27 and 
that he saw no one else le
aving with him. Although Brown 
noted on Gauvin™s timesheet that
 he left early, he made no 
similar note on Blanchette™s times
heet even though it reflects 
that he also left early the sa
me day. Brown acknowledged that 
he never spoke to Gauvin about th
is incident before he termi-
nated him. On a Company ﬁTermination Formﬂ filled out and 

signed by Brown on March 2, Brown identified the reason for 
termination as: ﬁLack of productivity. Leaving work early on 

several occasions 
without notification as per handbook re-
quirements."  Applying the Board™s 
Wright Line 
test to the evidence re-
garding Gauvin™s termination, I 
find that the General Counsel 
has established a prima facie ca
se of discriminatory motive. 
The General Counsel has proved, through the testimony of 
Gauvin as corroborated by three 
other witnesses, that Gauvin 
was engaged in union activity prio
r to his termination. While 
the evidence suggesting that Foreman Reedy was aware of 
Gauvin™s union activities may no
t be imputed to the Respon-
dent for the reasons noted above, General Counsel offered other 
evidence from which knowledge may be inferred. Gauvin™s 
testimony that admitted Supervisor Heslin observed him giving 
directions to the Union meeti
ng to two employees on the same 
day that Heslin later informed Gauvin he was being laid off was 
 14 Although Brown was also the project
 manager at the sub-base and 
hired Gauvin away from another contr
actor, he claimed that he did not 
have any occasion to observe Gauvin
™s performance before he gave 
him the evaluation which led to the January 21 raise. 
15 Two of these transfers are the subject of complaint allegations and 
will be discussed, infra. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 154not contradicted. Although I declin
ed to draw an adverse infer-
ence from the failure of Responden
t to call Reedy as a witness, 
an adverse inference is appropriate
 as to Heslin's failure to tes-
tify. As the admitted supervisor who is alleged to have termi-
nated Gauvin, it may reasonably 
be assumed that he would be favorably disposed toward th
e Respondent. Because the Re-
spondent offered no explanation fo
r his absence as a witness, I 
must infer that his testimony would not have been helpful to the 
Respondent™s case had he appeared. 
Queen of the Valley Hospi-
tal, supra. I thus find, based on Gauvin™s uncontradicted testi-
mony that Heslin in fact observed him engaged in union activ-
ity on February 28. I further find that Gauvin was told that 
same day that he was being laid off for lack of work. 
In addition to the unlawful in
terrogation of Wohlleben found 
above, animus may be inferred with respect to Gauvin™s termi-
nation from its timing and circumstances.
16 The record estab-
lishes that the Respondent was ge
nerally aware of the Union™s 
renewed efforts to organize its employees. Brown admitted 
knowledge of the planned March 1 union meeting and admitted 
distributing a list of ﬁQuestions to Answer Before You Sign a 
Union authorization Card,ﬂ wh
ich he had received from the 
Respondent™s main office, to empl
oyees at the museum site the 
day Gauvin was terminated. Hesl
in had observed Gauvin giving 
employees directions to this meeting. His abrupt termination 
the same day, assertedly for ﬁl
ack of work,ﬂ without either a 
final check or pink slip being prepared, suggests this was not 
the real reason for termination.
17  Respondent, while not calling Hes
lin to contradict Gauvin, 
relied on Brown to dispute Gauvi
n™s testimony that lack of 
work was the reason he was given for his termination. I credit 
Gauvin™s testimony that he did not even see Brown when he 
was terminated. While I found Br
own generally credible and 
specifically credited him as to 
Messier™s termination, I found 
his testimony regarding the re
ason™s for Gauvin™s termination 
less credible.
18 I note that there is no evidence in the record to 
corroborate Brown™s testimony that Gauvin was warned about 

leaving work early before the last incident on February 27. This 
omission is in stark contrast 
to the documentation which does 
exists as to other employees, i.e., Blanchette and Michaud, who 

received written reprimands fo
r this offense. Brown™s testi-
mony that Reedy was a ﬁsoftieﬂ does not explain this difference 
in documentation because Brown claimed that he was the one 
who warned Gauvin on a couple occasions and he is the same 
                                                          
                                                           
16 The Board has also held that 
the same circumstances can support 
an inference of knowledge and antiunion animus. See 
Abbey™s Trans-
portation Services, 
supra. 
17 Although Messier was also abr
uptly terminated before similar 
documentation was prepared, this is understandable because his termi-
nation was for cause, i.e., being found out of his work area for the third 
time without explanation, after having
 been warned about this conduct. 
Brown made the decision to fire Messier on the spot. A lay off for lack 
of work ordinarily would not occur so suddenly, affording time for the 
Respondent to have prepared Gauvin™s final check and pink slip. The 
fact Gauvin never received a pink slip
 further supports the pretextual 
nature of the reason he was given by Heslin. 
18 It has long been recognized that 
a witness may be credible as to 
some parts of his testimony without 
being credited as to his entire tes-
timony.  
supervisor who signed the written warnings issued to 
Blanchette and Michaud. I find 
from this lack of documentation 
that Gauvin received no such warnings, verbal or written before 

his termination. I note further 
that only Gauvin was allegedly 
terminated for leaving work early on February 27 despite the 
fact that Respondent™s records show
 that Blanchette left at the 
same time and Blanchette already had a written warning in his 
file for leaving early. The Respondent did not attempt to ex-
plain this disparate treatment.
 Although Brown claimed that he 
only saw Gauvin leave early that day, Blanchette testified 
credibly that he and Gauvin le
ft together, and the timesheets 
reflect this.19 In light of the dubious credib
ility of Brown™s testimony re-
garding Gauvin™s leaving work early, I find that his other as-
serted reason, ﬁlack of productivity,ﬂ is nothing more than a 
make-weight argument to bolster
 a weak case. Brown hired 
Gauvin from a competitor to work at the sub-base and gave him 
a $1-hour raise about a month before terminating Gauvin for 
poor productivity. His claim that he did not have an opportunity 
to observe Gauvin™s performance 
until after he gave him the 
raise is unbelievable. Considering how quick Brown was to 
terminate other employees, such as Baird and Messier, for pro-
ductivity problems, it is unlikel
y that Gauvin would have es-
caped his scrutiny for 4 months if he was in fact unproductive. 

In light of Brown™s testimony th
at he needed to reduce the size 
of the crew at the museum job on February 28, Gauvin™s testi-
mony that lack of work and not lack of productivity was the 
reason he was given for his termination is more credible. 
Brown™s unsuccessful attempt to 
establish a different cause for 
Gauvin™s termination leads me to the conclusion that the Re-
spondent was attempting to concea
l it™s true motive, i.e., an 
unlawful one. 
Shattuck Den Mining Corp. v. NLRB, 
362 F.2d 
466 (9th Cir. 1966). 
Because the General Counsel met his burden of proving a 
prima facie case that Gauvin™s discharge was discriminatorily 
motivated, the burden was on the Respondent to establish that 
Gauvin would have been terminated on February 28 in the ab-
sence of union activity. By failing to call Heslin and by relying 
upon pretextual reasons for the 
termination, Respondent has 
failed to meet its burden. Accordingly, I find that the Respon-
dent violated Section 8(a)(1) and (3) when it terminated Gauvin 
on February 28. 
3. Transfer of Wohlleben and Michaud to Pfizer 
Wohlleben was employed by the Respondent for a number of 
years before the events at issue here. There is no dispute that he 

was well-regarded by the Respondent, being considered a good 
electrician. Wohlleben testified that he worked at the museum 
job from November 1995 until he was transferred to Pfizer on 
February 28, the day before the union meeting. Wohlleben was 
approached in February by the 
McFee electricians about joining 
the Union and became involved in distributing flyers about the 
Union™s March 1 meeting and di
scussing the Union during the 
lunchtime conversations in the 
trailer, with Reedy present. 
 19 Although Blanchette™s testimony 
about this incident was elicited 
after he had spoken to Gauvin in viol
ation of the sequestration order, I 
will not discredit his testimony beca
use other evidence in the record, including the Respondent™s timesh
eets, corroborate Blanchette. 
 FERGUSON ELECTRIC CO. 155Brown™s unlawful interrogation of Wohlleben in mid-February 
has been described above. As noted, Wohlleben did not tell 
Brown that he supported the Union, indicating instead that he 
was going to the meeting to get more information. 
It is undisputed that Wohlleben and Coughlin had been good friends and socialized together outside work, although that 
relationship apparently ended af
ter the events involved here. 
Wohlleben testified that he had 
a conversation with Coughlin in 
the summer 1996, about the time that the Respondent™s presi-
dent sent the employees a letter about the Union™s earlier orga-
nizing effort. Wohlleben asked Coughlin, who was a foreman at 
the time, what ﬁthe deal was with the Union.ﬂ Coughlin re-
sponded that ﬁFerguson won™t go Union so it™s a dead issue.ﬂ 
Wohlleben testified that he al
so spoke to Brown about Fergu-
son™s letter around the same time 
and that Brown told him that 
the Respondent would never go union. On cross-examination, 
Wohlleben recalled that Brown indicated that the Respondent 
did not want to be a union contractor and Brown described his 
brother™s experiences as a unio
n member to convey to Wohlle-
ben the disadvantages of joining the Union. Wohlleben did not 
tell either Coughlin or Brown in 1996 that he was interested in 
joining the Union. 
According to Wohlleben, Coughlin called him at home about 
a week after his interrogation by Brown and asked Wohlleben 
ﬁwhat™s the deal with the Union?ﬂ Wohlleben told Coughlin 
that a lot of the guys were unhappy, especially those on 
Coughlin™s crew. Wohlleben recalled that this conversation 
occurred the evening of February 27, after Brown held a meet-
ing on site and urged the employ
ees to go to the union meeting on March 1 with an open mind. According to Wohlleben, he 
spoke up during this meeting and questioned Brown about a contract for additional work on a hotel at the Indian reservation 
that the Respondent had bid on. Brown responded that the Re-
spondent would not be getting that job and Heslin added that 
there was not much work in that bid anyway. Wohlleben then 
disputed Heslin™s statement. Wohlleben was the only employee 
to speak up at this meeting. The 
next day, February 28, General 
Foreman Heslin told Wohlleben that he was being transferred 
to the Pfizer job because they had a lot of overtime over there 
and that he didn™t know how lo
ng Wohlleben would be there. Michaud was transferred at the same time. 
Wohlleben testified that, when
 he arrived home that night, his wife told him that he had al
most been fired that day. She 
apparently learned this through a conversation she had with 
Coughlin™s wife. Based on this report, Wohlleben called 
Coughlin  and Coughlin allegedl
y told Wohlleben that Brown 
was going to fire him because of 
his involvement in the Union, 
but Coughlin convinced Brown to transfer him instead. Wohlleben testified further that Coughlin told him that Brown 
was going to transfer him to Massachusetts, but that Coughlin 
told Brown that Wohlleben would quit rather than go to Massa-
chusetts and, as a result, Brown decided to transfer him to 
Pfizer. According to Wohlleben, Coughlin also told him in this 
telephone conversation that Brow
n asked Coughlin who else he wanted off the [museum] job and Coughlin told him Michaud.
20                                                           
                                                                                             
20 Although the General Counsel alleged that Coughlin was a super-
visor, he did not allege that th
ese statements allegedly made by 
Wohlleben testified that he attended the Union meeting on 
March 1 and reported to work at the Pfizer job on Monday, 
March 3. Jobmann was the foreman at the time. According to 
Wohlleben, Jobmann was surprised to see him and Michaud, 
telling them that he had been
 asking for help for 3 weeks. 
Wohlleben acknowledged that a third employee started on the 

Pfizer job the same day. A couple weeks later, according to 
Wohlleben, Jobmann told him and Michaud that he found out 
why they were sent to his job, that it was because they went to 

the union meeting. 
Michaud™s testimony 
generally corroborated that of Wohlle-
ben. Michaud had been hired by the Respondent in July 1996, 
upon a referral by Wohlleben. Mi
chaud testified that he also 
had conversations with Coughlin 
and Reedy after receiving Lee 
Ferguson™s July 1996 letter about the Union. Although 
Michaud asked each of the foremen what was going on with the Union, he recalled that neither had much to say about it. In 
February, Michaud gave his na
me and number to one of the 
McFee electricians and also di
stributed the flyers about the 
union meeting and expressed his 
interest in going during the 

lunch breaks in the trailer, with Reedy present. According to 
Michaud, Coughlin asked him about a week or two before the 
union meeting if he was going. Michaud told Coughlin that he 
was going in order to get more information if there was a vote. 
Michaud asked Coughlin if he was going and Coughlin did not 
respond. Michaud corroborated W
ohlleben regarding the meet-
ing Brown held on February 27, including Wohlleben™s testi-

mony that he asked about the ho
tel job. Michaud recalled, con-
trary to Wohlleben, that Brown handed out the list of questions 

to ask before signing a card at this meeting. Wohlleben had 
testified that the employees were instructed to pick this up at 

the trailer on their way home on Friday night, February 28. 
With respect to the transfer, Michaud recalled that he was told 
by Heslin on February 28 that he was going to Pfizer, ﬁproba-
bly for good.ﬂ Finally, Mich
aud corroborated Wohlleben™s testimony about Jobmann™s stat
ement as to the reason they 
were transferred.
21 Coughlin specifically denied 
having any discussion with 
Wohlleben about the Union, either in 1996 or 1997. Coughlin 
claimed that he first learned of Wohlleben™s interest in the Un-
ion from the June 30 letter sent by the Union to the Respondent 
identifying Wohlleben and Michaud as voluntary union organ-
izers. Coughlin also specifical
ly denied having the telephone 
conversation with Wohlleben on 
February 28 in which he al-
legedly told Wohlleben that the Respondent wanted to fire him 
for his union activities. Coughlin further denied having any 
discussion with Brown about terminating or transferring 
Wohlleben. According to Coughlin, he first learned of the 
transfers on Friday morning from Heslin after Brown returned 
from the weekly project manager™
s meeting at the Respondent™s 
main office. Brown also denied being aware of Michaud™s or Wohlle-
ben™s interest in the Union a
nd denied specific knowledge of 
 Coughlin, indicating a discriminato
ry reason for the Respondent™s 
actions, violated Sec. 8(a)(1) of the Act. 
21 Although the General Counsel alleged that Jobmann was a super-
visor, this statement was also not alle
ged to have violated Sec. 8(a)(1). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 156their union activity. He denied further that he had any conversa-
tion with Wohlleben in 1996 a
bout Lee Ferguson™s letter re-
garding the union campaign. According to Brown, he trans-

ferred Michaud and Wohlleben on February 28 because he had 
a need to reduce the crew at the museum job at that time. Two 
other employees, Elizabeth Salzell and Richard Wade, were 
transferred on the same date to a supermarket construction job 
that the Respondent had recently begun in So. Hadley, Massa-
chusetts. That job was 1¼ to 1½ hours away from the museum 
job whereas the Pfizer job was 15 minutes away. According to 
Brown, he learned from Scott D
uba, the project manager for the 
Pfizer job, that the Respondent needed electricians on that job 

during the regular weekly project manager™s meeting that Fri-
day morning. One of the purposes 
of these meetings is to dis-
cuss staffing needs at the various projects on which the Re-

spondent was working. Brown testif
ied that he told Duba that 
he could provide the men that Duba needed. Duba corroborated 

Brown in this regard. Brown further testified that no new em-
ployees were added to the museum job to replace the four who 
were transferred out on February 
28. Brown also denied having 
any conversation with Coughlin in which he indicated a desire 

to fire Wohlleben because of his union activities. 
Jobmann did not testify but D
uba denied telling him that un-
ion activity had anything to do w
ith the transfer. Jobmann left 
the Respondent™s employ in about June. I have already found 
above that Jobmann was not a supe
rvisor within the meaning of 
the Act. Because he was no longer employed by the Respon-
dent at the time of the hearing, he was equally available to ei-
ther party. Therefore, I shall draw no adverse inference from 
his failure to testify. 
To prove his prima facie case, the General Counsel relies in 
part on the same evidence regarding Reedy™s and Coughlin™s 
knowledge of Wohlleben™s and 
Michaud™s union activities and sympathies which I have found 
above may not be imputed to 
the Respondent. Moreover, even assuming that Wohlleben 
expressed his union views to his friend Coughlin, there is no 
evidence that Coughlin communica
ted this information to the 
Respondent. I have already found above that Brown questioned 

Wohlleben about the union™s support among his fellow em-
ployees, but Wohlleben never told Brown during that conversa-
tion that he himself was in 
favor of the Union. Because Wohlleben was a long-term and apparently trusted employee of 
the Respondent, Brown may have believed that he could gauge 
the extent of the Union™s support among the employees through 
this interrogation of Wohlleben. 
This does not necessarily mean 
that Brown knew that Wohlleben was a union supporter. 
I do not attach much weight to
 Wohlleben™s testimony about 
his conversation with Coughlin the evening of February 28.
22 I note, initially, that Coughlin is not a supervisor of the Respon-
dent and any statements he made
 to Wohlleben would be hear-
say. Moreover, although Coughlin had some limited nonsuper-
visory authority over employees 
on his crew, for example, with 
regard to the assignment and dire
ction of work and enforcement 
of attendance rules, there is no evidence that he or any other 
                                                          
 22 Apparently, because it was not alle
ged as an independent violation 
of Sec. 8(a)(1), the General Counsel did not ascribe much weight to it 
as well.  
foreman had any role in decisi
ons regarding transfers. Thus, 
Wohlleben could not reasonably 
have believed that Coughlin 
was speaking as an agent of the Respondent when describing 
his efforts to ﬁsave Wohlleben™
s job.ﬂ On the contrary, assum-
ing this conversation occurred as Wohlleben described it, it is 
obvious that Coughlin was speaking 
to Wohlleben as a friend in 
an effort to convince Wohlleben what a true friend he was, 
having gone out on a limb to save his job. In any event, I do not 
believe that this conversation in fact occurred as described by 
Wohlleben because it makes no sense. If Wohlleben™s version of Coughlin™s statements is correct, Brown would have agreed 
to transfer Wohlleben to a job only 15 minutes away, in order 

to prevent him from quitting, right after telling Coughlin that he 
wanted to fire Wohlleben. If he
 wanted to fire Wohlleben be-
cause of his involvement with the Union, why would Brown 

care if transferring Wohlleben to Massachusetts might cause 
him to quit?! Accordingly, this conversation, assuming it oc-
curred, does not establish a discriminatory motive for the trans-
fer.  The same is true with respect to the testimony of Michaud 
and Wohlleben that Jobmann told them a few weeks after the 
transfer that he had found out that they were transferred be-
cause they went to the union meeting. Jobmann was neither a 
supervisor nor agent of the Respondent in making this gratui-
tous remark. Moreover, Becaus
e Wohlleben and Michaud did 
not go to the union meeting until after they were transferred, 

this could not have been the reason for the transfer. Thus, even 
if Jobmann made this remark, it 
does not establish a discrimina-
tory motive for the transfer. 
Assuming arguendo that the General Counsel has established 
knowledge of Wohlleben™s and 
Michaud™s union activities and sympathies, he still has not proved that the transfer was dis-
criminatory. Wohlleben and Mi
chaud were not the only em-
ployees transferred off the museum job that day and the others, 
who apparently were not known to be union supporters, were 
sent much further away. There is no showing that Wohlleben or 

Michaud suffered a loss in pay or other benefits by changing 
jobsites. Evidence in the record reveals that such transfers are 
not uncommon, with many of th
e General Counsel™s witnesses 
having been transferred from job to job to meet the Respon-
dent™s staffing needs before any involvement in the Union. I 
note further that the General Counsel did not attempt to contra-
dict Brown™s testimony that there was a business need to reduce 
the crew size at the museum job and to increase the crew at 
Pfizer at the time he transfe
rred Wohlleben and Michaud. Ac-
cordingly, I find that the Ge
neral Counsel did not meet it™s 

burden of proof with respect to this allegation. Assuming that a 
prima facie case was established, I would find that the Respon-
dent met its burden by showin
g that Wohlleben and Michaud 
would have been transferred even in the absence of union activ-

ity based on the undisputed eviden
ce that this action was taken 
as part of a routine shifting of personnel to meet the manpower 

requirements of the respective jobs.  
4. Wohlleben™s Reassignment to Second Shift and 
 Alleged Constructive Discharge. 
As noted above, on or about July 1, the Union notified the 
Respondent by letter that Wohl
leben and Michaud were orga-
 FERGUSON ELECTRIC CO. 157nizing the Respondent™s employees on behalf of the Union. 
Wohlleben testified that the day after handing a copy of this 
letter to Plungis, Plungis asked him and Michaud if they would 
be leaving anytime soon and if they were going to give any 
notice before leaving. Wohlleben told Plungis that he didn™t 
know. Wohlleben testifie
d that, prior to this time, other em-
ployees who had been ﬁbusted out
ﬂ by the Union, i.e., identi-
fied by the Union as organizers, had left the Respondent to take 
jobs with union contractors. Wohlleben candidly admitted that 
he wanted to get a job with 
a union contractor and that he 
hoped to follow the same route the other voluntary organizers 
had followed. Wohlleben admitted that, other than handing out 
some literature he received from the Union, he did not engage 
in any organizing activity on the Pfizer job. The Union™s organ-
izer, Corraro, testified that 
Wohlleben and Michaud did not 
make a commitment to the Union until late June, shortly before 

he wrote the letter to Respondent. 
Wohlleben™s and Michaud™s request
 for a raise in July has al-
ready been described above. On 
August 4, Duba held a meeting 
with Michaud, Wohlleben, Blanchette, and an apprentice, Jason 
Wolfart. Plungis was also present.
 Duba told the employees that 
the job was going to second shift starting Wednesday August 6 
because they had a lot of work to do in the corridors that were 
occupied by Pfizer employees du
ring the daytime. According to 
Wohlleben, Duba said that th
e employees could either go on 
second shift or find something else
 to do. Wohlleben told Duba 
that he could not go on second shif
t because his wife worked at night and he had to stay hom
e with his daughter. Wohlleben 
asked to be sent to another job on first shift. Duba responded that Wohlleben had been transferred to that job and he either 
had to work that job second shift or find something else to do. 
Wohlleben protested that this wa
s unfair and Duba said he was 
not going to debate it. Wohlleben 
then said, if Duba would not 
permit him to work first shift, he
 wanted a pink slip. Duba re-
plied that he was not giving ou
t pink slips, that Wohlleben 
would just have to find something else to do. Wohlleben ac-
knowledged on cross-examination 
that Duba told the employ-
ees that second shift 
would be temporary for 
a couple of weeks.  
Michaud testified that he also told Duba at the August 4 
meeting that he could not go on 
second shift, saying that he had 
already tried it on a voluntary basis and it didn™t work out. 

Michaud corroborated Wohlleben™
s testimony as to the reason 
Wohlleben gave for being unable to work a second shift and 
corroborated Wohlleben regarding 
Duba™s response. In contrast 
to Wohlleben, Michaud did not re
call Duba explaining why the 
employees had to go on sec
ond shift. Curiously, although 
Michaud also refused to work 
second shift, claiming family obligations, and was told the same thing as Wohlleben, the 
General Counsel has not alleged 
that his reassignment to sec-ond shift and subsequent resigna
tion from employment violated 
the Act. 
Wohlleben testified that, as the employees were leaving 
work after the meeting, he a
nd Michaud encountered Earl Goo-
dell, another employee of the 
Respondent who had been work-
ing primarily on another part of
 the Pfizer job. According to 
Wohlleben, Goodell asked them 
what the meeting was about. When Wohlleben told Goodell that the job was going second 
shift, Goodell said, ﬁwell, that™s funny, because I™m the new 
foreman for first shift.ﬂ Later in his testimony, Wohlleben 
changed his testimony and recall
ed that Goodell said he was 
going to be ﬁrunning first shift.ﬂ Both of these versions were 
inconsistent with his pretrial affidavit, in which Wohlleben 
stated that Goodell said he w
ould be ﬁworkingﬂ first shift. 
Michaud, who was present during this conversation, testified 
that Goodell said he was coming over to building 274, where 
Michaud and Wohlleben had been working, to ﬁtake over first 
shift.ﬂ There is no dispute that Goodell had been working 
primarily in another building on the Pfizer site under a different 
contract that the Respondent had.
 There is also no dispute that 
Goodell had occasionall
y helped out on the part of the job 
where Michaud and Wohlleben were
 working before this meet-ing. Wohlleben testified further that, the next day, he and 
Michaud telephoned Duba
 from Plungis' office.
23 Wohlleben 
recalled that it was Michaud who did the talking. According to 
Wohlleben, Michaud asked Duba on August 5 if there was any 
first shift work available. Duba told them there was not. At that 
point, Michaud told Duba that he could send them their pink 
slips in the mail. They then turned in their hardhats and safety 
glasses, shook Plungis™ hand and left the job. Michaud corrobo-rated Wohlleben regarding the telephone conversation with 

Duba and their resignation. Wohlle
ben admitted that he started 
working for Rizzo Electric the ne
xt day and that the Union got 
him this job. According to Wohlleben, the Respondent was 
aware, before the August 4 meeting, that he could not work 
second shift because he had previously turned down a request 
from Jobmann to work second shift on a voluntary basis, citing 

the same reason. Wohlleben did not know whether Duba or 
Plungis were aware of this incident. 
The General Counsel also offered the testimony of Dan Petit, 
a current employee of the Resp
ondent who was working at the Pfizer job in July and early August. According to Petit, he de-

clined a request from Plungis to work second shift on a volun-
tary basis and that, thereafter,
 the Respondent transferred him 
to a first shift job at Bayer in West Haven, Connecticut. On 
cross-examination, it was establ
ished that Plungis™ request was 
made at the end of July during the period when the Respondent 
was attempting to staff second shift on a voluntary basis. Petit™s 
timesheet in evidence shows that he last worked at Pfizer on 
August 4 and started at Bayer on
 August 5. His timesheet also 
shows that, even before August 4, he had not worked exclu-

sively at the Pfizer job. Finally
, the Respondent established that Petit™s transfer to Bayer was in response to complaints from 
Pfizer and the general contractor, Zlotnick Construction, Inc., 
because of a serious safety violation committed by Petit and 
was not because of his unwillingness to work second shift. 
Duba testified that the Responde
nt made the decision to start 
a mandatory second shift in response to demands from Pfizer 
and Zlotnick. Building 274 was an 
active animal re
search facil-
ity and the work that the Respondent and other contractors were 
                                                          
 23 This is the same day on which Plungis allegedly made the state-
ment about Ferguson meeting with an attorney to find a way to get rid 
of Wohlleben and Michaud. I have
 already discredited Wohlleben™s 
version of this conversation in di
smissing that allegation of the Com-
plaint. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 158doing was interfering with the work of Pfizer's employees. In 
addition, Petit™s safety violation had resulted in a power outage 
which jeopardized Pfizer™s ong
oing research. The decision to 
go to a mandatory second shift wa
s made after efforts to seek 
volunteers had been unsuccessful. Duba admitted that Wohlle-
ben told him at the August 4 meeting that he could not work 
second shift because of child care responsibilities and that he told Wohlleben and Michaud that second shift was mandatory, 
that it was not open to debate. According to Duba, Wohlleben 
and Michaud said that they would show up for work at 7 a.m. 
and if there was no work, the Respondent should give them a 
pink slip. When Duba asked Mich
aud what the pink slip should 
say, i.e., as a reason for termin
ation, Michaud said he didn™t 
give a ŠŠ what it said. Duba recalled that Michaud told 
Wohlleben not to worry, that he would take care of it. Duba 
confirmed that Michaud telephoned him on the afternoon of 
August 5 and asked if there was any first shift work for him and 
Wohlleben and that he told them there was not. 
Duba and Plungis testified that
 Goodell™s job, working on a 
different contract with a differe
nt general contractor, required a 
day shift and that he remained on first shift to perform that 

contract, occasionally filling in at building 274 if anything 
needed to be done during the day. Goodell was eventually 
transferred to the Museum job on August 18 because of another 
safety incident at building 274. 
An August 15 ﬁNotice of Safety 
Violationﬂ from Zlotnick to the Respondent in fact bars Goo-
dell from the Pfizer job. Duba explained that he did not transfer 
Wohlleben to a first shift job else
where because if he had, other 
employees would make similar 
requests for special considera-tion, citing family concerns, and he would be left with no one 
to work second shift. According to Duba, the second shift at Pfizer lasted no more than 4 weeks. Plungis recalled that it 
lasted more like a month or two, but Blanchette, who testified 
for the General Counsel recalled that it was only a couple 
weeks. 
General Counsel, in his brief, concedes that the Respondent 
had a legitimate business reason for starting a mandatory sec-
ond shift but argues that the Re
spondent was discriminatorily 
motivated in refusing Wohlleben™s 
request to stay on first shift, 
either at Pfizer or at another job. The General counsel™s prima 
facie case of discriminatory motive rests on the same weak 
foundation as the other 8(a)(3) alle
gations in the complaint, i.e., knowledge and animus attributab
le to nonsupervisory foreman, 
the Respondent™s lawful opposition to the Union as further 
evidence of animus, and timing. The General Counsel also cites 
the fact that Goodell remained on first shift and that he and 
Petit were transferred to other jobs despite being problem em-
ployees as evidence of disparate treatment. I find that the Gen-
eral Counsel has not met his burden and that, even if he had, the 
Respondent would have reassign
ed Wohlleben and refused to 
transfer him to another first shift job even if he had not been 
ﬁbusted outﬂ as a union organizer. 
There is no dispute that there was little, if any, union activity 
occurring at the time the second shift was announced. Although 
Wohlleben had been identified as a union organizer and wore a 
union T-shirt to work, there is no evidence of concurrent ani-
mus other than  Plungis™ alleged statement that the T-shirt may 
have had something to do with Duba™s denial of Wohlleben™s 
and Michaud™s request for a raise. I have already rejected this 
evidence above. Since it is undis
puted that a second shift was necessary in building 274, that Wohlleben was working in 

building 274 and that the entire crew in that building was reas-
signed to second shift, it can hard
ly be said that he was singled 
out for adverse treatment on August 4. The General Counsel™s 

claim of discriminatory treatment thus boils down to an argu-
ment that the Respondent was ob
ligated to find Wohlleben, and 
no one else, another job on first shift because he was an identi-
fied union organizer. While the Act prohibits an employer from 
discriminating against an employee for union activity, it does 
not require that employees be given any special treatment as a 
result of their protected activity. The record is devoid of any 
evidence that the Respondent had transferred an employee at 
the employee™s request to accommodate the employee™s per-
sonal needs. On the contrary, all of the evidence in the record 
shows that transfers were based on the needs of the Respon-
dent. Even the transfers of Goodell and Petit for safety viola-
tions were done for business reasons, i.e., to satisfy the con-
cerns of a client and to discipline the employee. Accordingly, I 

find that the Respondent™s rea
ssignment of Wohlleben to sec-
ond shift did not violate Section 
8(a)(1) and (3) of the Act. 
As there is no dispute that 
Wohlleben resigned his employ-
ment and was not terminated, th
e General Counsel argues that 
his resignation was a constructive discharge because it was 
caused by the allegedly discrimina
tory reassignment to second 
shift. Under Board law, there are two elements necessary to 
prove an unlawful constructive 
discharge: (1) the burdens im-
posed on an employee must cause, or be intended to cause, a 
change in working conditions so difficult or unpleasant as to 
force him to resign; and (2) it must be shown that those burdens 
were imposed because of the 
employee™s union activities. 
Crys-tal Princeton Refining Co., 
222 NLRB 1069 (1976). Even as-
suming that Wohlleben™s reassignment to second shift on a 
temporary basis would satisfy the first element because of the 
child care difficulties it imposed on him, the second element 
has not been met. I have already found that the reassignment 
was not discriminatorily motivated. Accordingly, Wohlleben™s 
response to this lawful change 
in working conditions was not a 
constructive discharge within th
e meaning of the Act. In reach-
ing my conclusion, I have also noted Wohlleben™s admission 
that he was looking to leave the Respondent™s employ and go to 
work for a union contractor before the second shift was an-

nounced and that was why he became a union organizer. Under 
these circumstances, it is not entirely clear that Wohlleben™s 
resignation was the result of the reassignment to second shift and not his own desire to improve his wages and benefits by 
joining the Union. Accordingly, I shall recommend dismissal of 
these allegations of the complaint. 
CONCLUSIONS OF LAW 
1. By interrogating employees about their union activities 
and the union activities of othe
r employees, the Respondent has 
engaged in unfair labor practices
 affecting commerce within the 
meaning of Section 8(a)(1) and S
ection 2(6) and (7) of the Act. 
2. By terminating Robert Ga
uvin on February 28, 1997, the 
Respondent has engaged in unfair labor practices affecting 
 FERGUSON ELECTRIC CO. 159commerce within the meaning of Section 8(a)(1) and (3) and 
Section 2(6) and (7) of the Act. 
3. The Respondent did not violate the Act in any other man-
ner alleged in the consolidated complaint. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. Th
e Respondent having discrimina-torily discharged an employee, it must offer him reinstatement 
and make him whole for any loss of earnings and other bene-
fits, computed on a quarterly basis from the date of his dis-
charge to the date of a proper 
offer of reinstatement, less any 
net interim earnings, as prescribed in 
F.W. Woolworth Co., 
90 NLRB 289 (1950), plus interest as computed in 
New Horizons 
for the Retarded, 
283 NLRB 1173 (1987). 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
24 ORDER The Respondent, Ferguson Electr
ic Co., Inc., Plainville, Connecticut, its officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Coercively interrogating 
any employee about union sup-
port or union activities. 
(b) Discharging or otherwise 
discriminating against any em-
ployee for supporting Local 90, International Brotherhood of 
Electrical Workers, AFLŒCIO, or any other union. 
(c) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer Robert 
Gauvin full reinstatement to his former job or, if that job no 
longer exists, to a substantiall
y equivalent position, without 
prejudice to his seniority or any other rights or privileges previ-
ously enjoyed. 
(b) Make Gauvin whole for any loss of earnings and other 
benefits suffered as a result of 
the discrimination against him in 
the manner set forth in the reme
dy section of the decision. 
(c) Within 14 days from the date of this Order, remove from 
its files any reference to the unlawful discharge, and within 3 
days thereafter notify the employee in writing that this has been 
done and that the discharge will not be used against him in any 
way. 
(d) Preserve and, within 14 days of a request, make available 
to the Board or its agents for examination and copying, all pay-

roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records necessary to 
analyze the amount of backpay 
due under the terms of this Or-
der.                                                           
                                                           
24 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
(e) Within 14 days after service by the Region, post at its fa-
cility in Plainville, Connecticut a
nd at all of its jobsites in Con-necticut copies of the att
ached notice marked ﬁAppendix.ﬂ
25 Copies of the notice, on form
s provided by the Regional Direc-
tor for Region 34, after being signed by the Respondent's au-
thorized representative, shall 
be posted by the Respondent im-
mediately upon receipt and mainta
ined for 60 consecutive days 
in conspicuous places including
 all places where notices to 
employees are customarily posted. Reasonable steps shall be 

taken by the Respondent to ensure
 that the notices are not al-
tered, defaced, or covered by 
any other material. In the event 
that, during the pendency of these proceedings, the Respondent 
has gone out of business or closed the facility involved in these 
proceedings, the Respondent shall duplicate and mail, at its 

own expense, a copy of the notice to all current employees and 
former employees employed by the Respondent at any time 
since February 14, 1997. 
(f) Within 21 days after service 
by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
IT IS FURTHER ORDERED that 
the complaint is dismissed 
insofar as it alleges 
violations of the Act not specifically found. 
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Boar
d has found that we violated 
the National Labor Relations Act and has ordered us to post and 
abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of 
their own choice 
To act together for other mutual aid or protection 
To choose not to engage in
 any of these protected 
concerted activities. 
 WE WILL NOT coercively question you about your or your 
co-workers™ union support or activities. 
WE WILL NOT discharge or otherwise discriminate against 
any of you for supporting Local 90, International Brotherhood 
of Electrical Workers, AFLŒCIO, or any other union. 
WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
WE WILL , within 14 days from the date of the Board™s Or-
der, offer Robert Gauvin full rein
statement to his former job or, 
 25 If this Order is enforced by a judgment of a United States court of 
appeals, the words in 
the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 160if that job no longer exists, to 
a substantially equivalent posi-
tion, without prejudice to his se
niority or any other rights or 
privileges previously enjoyed and WE WILL make him whole 
for any loss of earnings and other benefits resulting from his 
discharge, less any 
net interim earnings, plus interest. 
WE WILL , within 14 days from the date of the Board™s Or-
der, remove from our files any 
reference to the unlawful dis-
charge of Robert Gauvin, and WE WILL , within 3 days there-
after, notify him in writing that this has been done and that the 
discharge will not be used against him in any way. 
FERGUSON ELECTRIC CO., INC 
  